Exhibit 10.1

 

 Confidential Treatment Requested

EXECUTION COPY

 

 

 

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT


by and between


windtree therapeutics, inc.


and


Lee’s pharmaceutical (hk) LTD.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

Article 1 DEFINITIONS

2    

Article 2 LICENSES; OTHER RIGHTS

13    

2.1.

Licenses to Licensee

13

2.2.

License to Licensor

14

2.3.

Option

15

2.4.

Negative Covenants

15

2.5.

Non-Compete Covenants

15

2.6.

No Implied Licenses

16

2.7.

Third Party Technology

16

2.8.

In-Licenses

16

     

Article 3 GOVERNANCE

16      

3.1.

Joint Steering Committee

16

3.2.

Joint Development Committee

19

3.3.

Joint Commercialization Committee

20

3.4.

Good Faith

22

     

Article 4 PRODUCT DEVELOPMENT

22    

4.1.

Overview

22

4.2.

Development Plan

22

4.3.

Development Costs

23

4.4.

Diligence

23

4.5.

Data Exchange and Use

23

4.6.

Development Reports

24

4.7.

Development Records

24

4.8.

Compliance with Laws

24

     

Article 5 REGULATORY MATTERS

24    

5.1.

Regulatory Responsibilities in the Licensed Territory

24

5.2.

Regulatory Responsibilities in the Licensor Territory

26

5.3.

Regulatory Costs

26

5.4.

Rights of Reference to Regulatory Materials

26

5.5.

No Harmful Actions

27

5.6.

Notification of Threatened Action

27

5.7.

Adverse Event Reporting and Safety Data Exchange

27

5.8.

Remedial Actions

28

     

Article 6 COMMERCIALIZATION

28    

6.1.

Overview of Commercialization in the Licensed Territory

28

6.2.

Commercialization Plan for Licensed Territory

29

6.3.

Pricing

29

6.4.

Pricing Approval

29

 

-i-

--------------------------------------------------------------------------------

 

 

Table Of Contents
(continued)

Page

 

6.5.

Reimbursement Approval

29

6.6.

Commercial Diligence

29

6.7.

Cross-Territorial Restrictions

30

6.8.

Territorial Coordination

30

6.9.

Reports

30

     

Article 7 COMPENSATION

31    

7.1.

Upfront Payment

31

7.2.

Licensed Territory Development Costs

31

7.3.

Milestone Payments

31

7.4.

Royalties

32

7.5.

Sublicense Income

34

7.6.

Foreign Exchange

34

7.7.

Payment Method; Late Payments

34

7.8.

Records

35

7.9.

Audits

35

7.10.

Taxes

35

     

Article 8 INTELLECTUAL PROPERTY MATTERS

36    

8.1.

Ownership of and Rights to Intellectual Property

36

8.2.

Filing, Prosecution and Maintenance of Patents

37

8.3.

Patent Enforcement in the Licensed Territory

38

8.4.

Infringement of Third Party Rights in the Licensed Territory

40

8.5.

Patent Marking

40

8.6.

Packaging; Trademarks

40

     

Article 9 REPRESENTATIONS AND WARRANTIES; COVENANTS

41    

9.1.

Mutual Representations and Warranties

41

9.2.

Additional Representations and Warranties of Licensor

42

9.3.

Additional Representations and Warranties of Licensee

43

9.4.

Covenants

43

9.5.

No Other Representations or Warranties

44

     

Article 10 INDEMNIFICATION

45    

10.1.

Indemnification by Licensor

45

10.2.

Indemnification by Licensee

45

10.3.

Indemnification Procedures

46

10.4.

Limitation of Liability

46

10.5.

Insurance

46

     

Article 11 CONFIDENTIALITY

47    

11.1.

Confidentiality

47

 

-ii-

--------------------------------------------------------------------------------

 

 

Table Of Contents
(continued)

Page

 

11.2.

Authorized Disclosure

47

11.3.

Technical Publication

48

11.4.

Publicity; Terms of Agreement

48

11.5.

Prior Confidentiality Agreements

50

11.6.

Return of Confidential Information

50

11.7.

Unauthorized Use

50

11.8.

Exclusive Property

50

     

Article 12 TERM AND TERMINATION

50    

12.1.

Term

50

12.2.

Termination for Bankruptcy

50

12.3.

Termination by Regulatory Authority

51

12.4.

Termination for Breach

51

12.5.

Effects of Early Termination

52

12.6

Intellectual Property

54

12.7

Termination by Licensee; Liquidated Damages

54

12.8.

Survival

54

     

Article 13 DISPUTE RESOLUTION

55      

13.1.

Arbitration

55

13.2.

Referred from JSC

55

13.3.

Equitable Relief

56

13.4.

No Limitation of Remedies

56

13.5.

Governing Law

56

     

Article 14 MISCELLANEOUS

56    

14.1.

Entire Agreement; Amendment

56

14.2.

Force Majeure

57

14.3.

Notices

57

14.4.

No Strict Construction; Interpretation; Headings

58

14.5.

Assignment

59

14.6.

Performance by Affiliates

59

14.7.

Further Assurances and Actions

59

14.8.

Severability

59

14.9.

No Waiver

60

14.10.

Relationship of the Parties

60

14.11.

Independent Contractors

60

14.12.

English Language

60

14.13.

Counterparts

60

14.14.

Schedules

61

14.15.

Non-Solicitation of Employees

61

14.16.

Expenses

61

14.17.

Registration of Agreement

61

 

-iii-

--------------------------------------------------------------------------------

 

 

Table Of Contents
(continued)

Page

 

Article 15 MANUFACTURING

61      

15.1.

Non-Aerosolized Products

61

15.2.

Aerosolized Products

62

15.3.

Technology Transfer and Supply

62

15.4.

Timing

62

15.5.

Manufacturing Option for Device

62

           

EXHIBITS AND SCHEDULES

       

Exhibit A

Licensed Marks  

Schedule 1

Licensor Patents  

 

 

-iv-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION
AGREEMENT

 

This License, Development and Commercialization Agreement (this “Agreement”) is
entered into as of June 12, 2017 (the “Effective Date”), by and between Windtree
Therapeutics, Inc., a Delaware corporation with its principal offices at 2600
Kelly Rd., Suite 100, Warrington, PA 18976 (“Licensor”), and Lee’s
Pharmaceutical (HK) Ltd., a Hong Kong company organized and existing under the
laws of Hong Kong with its principal offices at Unit 110-111, Bio-Informatics
Centre, No. 2 Science Park West Avenue, Hong Kong Science Park, Shatin, Hong
Kong (“Licensee”). Licensor and Licensee are sometimes referred to in this
Agreement individually as a “Party” and together as the “Parties.”

 

RECITALS

 

 

Whereas, Licensor Controls rights in and to the Surfaxin Product and Surfaxin LS
and certain Licensor Technology related to the Surfaxin Product and Surfaxin LS,
and desires to have Licensee Develop, manufacture and Commercialize the Surfaxin
Product and Surfaxin LS in the Licensed Territory;

 

Whereas, Licensor Controls rights in and to Aerosurf and certain Licensor
Technology related to Aerosurf, and desires to have Licensee Develop and
Commercialize Aerosurf in the Licensed Territory;

 

Whereas, Licensor is currently conducting a Phase 2 Study in respect of Aerosurf
for the treatment of respiratory distress syndrome (RDS) in up to fifty (50)
clinical sites in North America, Latin America and Europe under an
investigational new drug application filed with the FDA and is planning for a
global Phase 3 Study in respect of Aerosurf for the treatment of RDS to support
the potential registration of Aerosurf for the treatment of RDS in the U.S. and
other international markets;

 

Whereas, Licensee possesses resources and expertise in the development,
manufacture, marketing and commercialization of pharmaceutical products and
medical devices in the Licensed Territory; and

 

Whereas, Licensor and Licensee desire to collaborate with the aim of advancing
the Development, registration and Commercialization of the Surfaxin Product,
Surfaxin LS, Aerosurf, and any other pharmaceutical composition containing
synthetic KL4 Surfactant in the Licensed Territory, and Licensor wishes to grant
Licensee certain rights in respect of the Licensor Technology, the Surfaxin
Product, Surfaxin LS, Aerosurf and any other pharmaceutical composition
containing synthetic KL4 Surfactant in the Licensed Territory for this purpose.

 

Now, Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereby agree as follows:

 

 

 

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

ARTICLE 1

DEFINITIONS

 

“Accounting Standards” means, with respect to a Party, as applicable, (a) United
States generally accepted accounting principles as promulgated by the Financial
Accounting Standards Board, (b) Hong Kong Accounting Standard and Hong Kong
Financial Reporting Standards as promulgated by the Hong Kong Institute of
Certified Public Accountants, or (c) international financial reporting standards
as promulgated by the International Accounting Standards Board, in each case
consistently applied.

 

“Acquiror” has the meaning set forth in Section 14.5.

 

“Aerosolized Product(s)” means any combination drug/device product that utilizes
a pharmaceutical composition containing synthetic KL4 Surfactant and Licensor’s
proprietary aerosol delivery system to produce aerosolized KL4 Surfactant and
includes Aerosurf.

 

“Aerosurf” means AEROSURF® (lucinactant for inhalation), a combination
drug/device product that utilizes lyophilized synthetic KL4 Surfactant and
Licensor’s proprietary aerosol delivery system to produce aerosolized KL4
Surfactant for non-invasive aerosolized delivery.

 

“Affiliate” means, with respect to either Party, any person, firm, trust,
corporation, partnership or other entity or combination thereof that directly or
indirectly controls, is controlled by or is under common control with such
Party; the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) meaning direct or indirect
ownership of fifty percent (50%) or more, including ownership by one or more
trusts with substantially the same beneficial interests, of the voting and
equity rights of such person, firm, trust, corporation, partnership or other
entity or combination thereof, or the power to direct the management of such
person, firm, trust, corporation, partnership or other entity or combination
thereof.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

[***]

 

[***]

 

“Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as amended
from time to time, and the rules and regulations and guidelines promulgated
thereunder, or the bankruptcy laws of any Governmental Authority, as amended
from time to time, and the rules and regulations and guidelines promulgated
thereunder, or any applicable bankruptcy laws of any other country or competent
Governmental Authority, as amended from time to time, and the rules and
regulations and guidelines promulgated thereunder.

 

“Breaching Party” has the meaning set forth in Section 12.5(a).

 

-2-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Business Day” means any day other than a day on which the commercial banks in
New York, New York, Hong Kong or Beijing are authorized or required to be
closed.

 

“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter of the Term commences on the Effective Date and ends on the day
immediately before the first to occur of January 1, April 1, July 1 or October 1
after the Effective Date, and the last Calendar Quarter ends on the last day of
the Term.

 

“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term commences on the Effective Date and ends on December
31 of the year in which the Effective Date occurs and the last Calendar Year of
the Term commences on January 1 of the year in which the Term ends and ends on
the last day of the Term.

 

“Change of Control” means, with respect to a Party, (a) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement;
(b) a merger (including a reverse triangular merger), consolidation, share
exchange or other similar transaction involving such Party and any Third Party
which results in the holders of the outstanding voting securities of such Party,
or any Affiliate that controls such Party directly or indirectly immediately
before such merger, consolidation, share exchange or other similar transaction,
ceasing to hold fifty percent (50%) or more of the combined voting power of the
surviving, purchasing or continuing entity immediately after such merger,
consolidation, share exchange or other similar transaction, or (c) the
acquisition by a person or entity, or group of persons or entities acting in
concert, of more than fifty percent (50%) of the outstanding voting equity
securities of such Party; in all cases of clauses (a)-(c), where such
transaction is to be entered into with any person or group of persons other than
the other Party or its Affiliates.

 

“Claims” has the meaning set forth in Section 10.1.

 

“Clinical Studies” means any of Phase 1 Studies, Phase 2 Studies, Phase 3
Studies, Phase 4 Studies, or variations of such studies (e.g., Phase 2/3).

 

“CMC Information” means Information related to the chemistry, manufacturing and
controls of a Product as specified by the FDA and/or other applicable Regulatory
Authorities.

 

“Commercialization,” with a correlative meaning for “Commercialize” and
“Commercializing,” means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the pre-launch, launch, promotion,
detailing, marketing, pricing, reimbursement, sale and distribution of a Product
in the Licensed Territory, including Medical Affairs Activities, strategic
marketing, sales force detailing, advertising, market and product support,
customer support, product distribution, logistics, order taking, invoicing and
sales activities, shipping, and handling of returns and allowances; provided,
however, “Commercialization” excludes any activities relating to Development or
manufacture of a Product.

 

-3-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Commercialization Plan” has the meaning set forth in Section 6.2(a).

 

“Commercially Reasonable Efforts” means, with respect to a Party’s obligations
or tasks under this Agreement, the performance of such obligations or tasks by
such Party in an diligent, active and sustained manner, without undue
interruption, pause or delay, using a level of efforts and employing resources
consistent with the exercise of good faith and prudent scientific and business
judgment as commonly practiced by similarly situated companies in the
pharmaceutical industry for the development or commercialization of similarly
situated products of similar commercial or strategic importance as a Product,
and at a similar stage of development or commercialization based on conditions
then prevailing, taking into account efficacy, safety, patent exclusivity,
anticipated or approved labeling, competitive market conditions, the clinical
setting in which such Product is expected to be used, and all other relevant
factors.

 

“Confidential Information” of a Party means any and all Information of such
Party or its Affiliates that is disclosed by such Party or its Affiliates to the
other Party or its Affiliates under this Agreement, whether in oral, written,
graphic, or electronic form.

 

“Control” or “Controlled” means with respect to any (a) material or item of
Information or (b) intellectual property right, the possession (whether by
ownership or license, other than pursuant to this Agreement) by a Party or its
Affiliates of the ability to grant to the other Party access and/or a license as
provided herein under such item or right without violating any Third Party
rights thereto or the terms of any agreement or other arrangement with any Third
Party existing before or after the Effective Date.

 

“Default Notice” has the meaning set forth in Section 12.5(a).

 

“Develop” or “Development” means all activities relating to preparing and
conducting non-clinical studies, Clinical Studies and regulatory activities
(e.g., preparation of regulatory applications) that are necessary or useful to
obtain and maintain Drug Approval of Product in the Licensed Territory.

 

“Development Plan” has the meaning set forth in Section 4.2(a).

 

“Device” means Licensor’s proprietary aerosol delivery system, which produces
and delivers an aerosolized form of Drug.

 

“Device Manufacturing Option” has the meaning set forth in Section 15.5.

 

“Distributor” means a Third Party that sells Product to the trade but to which a
sublicense is not granted pursuant to Section 2.1(c).

 

“Dollars” or “$” means U.S. dollars.

 

“Drug” means KL4 Surfactant.

 

-4-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Drug Approval” means an approval granted by the appropriate Regulatory
Authority to market a Product in the Field in any particular country or
jurisdiction in the Licensed Territory; provided, “Drug Approval” includes any
and all Marketing Authorizations but excludes any and all Pricing Approvals and
Reimbursement Approvals. The term Drug Approval also includes an approval of (a)
a drug/ device combination such as Aerosurf and (b) each of Drug and Device if
required to be obtained separately.

 

“Drug Approval Application” means an application to the appropriate Regulatory
Authority for approval to market a Product in the Field in any particular
country or jurisdiction in the Licensed Territory; provided, “Drug Approval
Application” includes any and all Marketing Authorization applications but
excludes any and all applications for Pricing Approvals and Reimbursement
Approvals.

 

“Effective Date” has the meaning set forth in the introductory paragraph.

 

“Executive Officers” has the meaning set forth in Section 3.1(d).

 

“FD&C Act” means the U. S. Federal Food, Drug, and Cosmetic Act, as amended.

 

“FDA” means the U.S. Food and Drug Administration or any successor entity.

 

“Field” means (a) with respect to Non-Aerosolized Products, the prevention,
mitigation and/or treatment of any disease, disorder or condition in humans, and
(b) with respect to Aerosolized Products, the prevention, mitigation and/or
treatment of any respiratory disease, disorder or condition in humans.

 

“First Commercial Sale” means, with respect to a particular Product, the first
sale by Licensee or its Affiliate or Sublicensee to a Third Party of such
Product in a given country or regulatory jurisdiction after Drug Approval for
such Product has been obtained in such country or regulatory jurisdiction.

 

“Generic/Branded Generic” shall mean, with respect to (a) a Non-Aerosolized
Product, a drug product containing [***] other than any such drug product
distributed by Licensee or its Affiliates or Sublicensees on an unbranded basis
or under a private label of any Affiliate or Sublicensee; and (b) an Aerosolized
Product, a drug/device combination product containing [***]  For clarity, a
drug/device combination product containing [***] shall not be considered a
Generic/Branded Generic with respect to an Aerosolized Product, for purposes of
this Agreement.

 

“Good Clinical Practices” or “GCP” means the then-current standards, practices
and procedures promulgated or endorsed by the FDA as set forth in the guidelines
entitled “Guidance for Industry E6 Good Clinical Practice: Consolidated
Guidance,” including related regulatory requirements imposed by the FDA and
comparable regulatory standards, practices and procedures promulgated by other
Regulatory Authorities applicable to the Licensed Territory, the Licensor
Territory, or both, as such standards, practices and procedures may be updated
from time to time, including applicable quality guidelines promulgated under the
ICH.

 

-5-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Good Laboratory Practices” or “GLP” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards promulgated by other Regulatory
Authorities applicable to the Licensed Territory, the Licensor Territory, or
both, as such standards may be updated from time to time, including applicable
quality guidelines promulgated under the ICH.

 

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

 

“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

 

“ICH Guidelines” means the guidelines of the ICH.

 

“Improvements” means any and all ideas, Information, research results, writings,
inventions, discoveries, modifications, enhancements, derivatives, new uses,
developments, techniques, materials, compounds, products, designs, processes or
other technology or intellectual property, whether or not patentable or
copyrightable, and all patent rights and other intellectual property rights in
any of the foregoing.

 

“In-License Agreements” means [***]

 

“In-License Agreements Royalty Rate” means the sum of the applicable royalty
rates payable by Licensor pursuant to, and as specified in, the In-License
Agreements.

 

“Indemnified Party” has the meaning set forth in Section 10.3.

 

“Indemnifying Party” has the meaning set forth in Section 10.3.

 

“Information” means any non-public, proprietary data, results, technology,
business or financial information or information of any type whatsoever, in any
tangible or intangible form, including trade secrets, practices, techniques,
methods, processes, protocols, inventions, discoveries, developments,
specifications, formulations, formulae, materials, drawings, illustrations or
other artwork, or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology,
experimentation or test data (including pharmacological, biological, chemical,
biochemical, clinical test data and data resulting from non-clinical studies),
CMC Information, stability data and other study data and procedures, and other
know-how, whether or not patentable or copyrightable.

 

“JAMS Rules” has the meaning set forth in Section 13.1.

 

“JCC” has the meaning set forth in Section 3.3(a).

 

“JDC” has the meaning set forth in Section 3.2(a).

 

“JSC” has the meaning set forth in Section 3.1(a).

 

-6-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Joint Improvements” has the meaning set forth in Section 8.1(c).

 

“Joint Patents” has the meaning set forth in Section 8.1(c).

 

“KL4 Surfactant” means a pharmaceutical composition containing the peptide known
as KL4 with the following amino acid sequence KLLLLKLLLLKLLLLKLLLLK.

 

“Knowledge” means, with respect to a Party or its Affiliates, the actual
knowledge of the executive officers of such Party or its Affiliates (without any
inquiry).

 

“Laws” means all applicable laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.

 

“Licensed Marks” has the meaning set forth in Section 8.6(b).

 

“Licensed Territory” means PRC, Hong Kong, [***]Taiwan, [***] South Korea,
Thailand, [***] and subject to Licensee timely exercise of the Option, Japan.

 

“Licensed Territory Development Costs” means all costs and expenses incurred by
or on behalf of Licensor or Licensee after the Effective Date in accordance with
this Agreement and in accordance with the Development Plan attributable to the
Development of Product in and for the Licensed Territory, including all
out-of-pocket costs actually incurred by Licensor or Licensee, filing fees
payable to Regulatory Authorities in the Licensed Territory, costs of Product or
comparator drugs used in Clinical Studies and non-clinical studies, ethics
committee fees, investigators fees, investigators meetings costs, hospital fees,
and clinical research organization fees and any other development and regulatory
costs in and for the Licensed Territory.

 

“Licensed Territory Infringement” has the meaning set forth in Section 8.3(a).

 

“Licensee” has the meaning set forth in the introductory paragraph.

 

“Licensee Improvements” has the meaning set forth in Section 8.1(d).

 

“Licensee Indemnitees” has the meaning set forth in Section 10.1.

 

“Licensee Know-How” means all Information, subject to Section 8.1, that is
necessary or useful for the Development, manufacture or Commercialization of a
Product in the Field, and (b) is Controlled by Licensee or its Affiliates during
the Term; provided, the use of “Affiliate” in this definition excludes any Third
Party that becomes an Affiliate of Licensee after the Effective Date due to a
Change of Control of Licensee.

 

“Licensee Marks” means the trademarks to be used by Licensee in connection with
its Commercialization of Product in the Licensed Territory.

 

-7-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Licensee Patent” means any Patents, subject to Section 8.1, that (a) claim a
Product, the Drug or the Device, or the manufacture or use of a Product, the
Drug or the Device, in the Field, and (b) are Controlled by Licensee or its
Affiliates during the Term; provided, that the use of “Affiliate” in this
definition excludes any Third Party that becomes an Affiliate of Licensee after
the Effective Date due to a Change of Control of Licensee.

 

“Licensee Technology” means, subject to Section 8.1, the Licensee Know-How and
Licensee Patents.

 

“Licensor” has the meaning set forth in the introductory paragraph.

 

“Licensor Improvements” has the meaning set forth in Section 8.1(b)(ii).

 

“Licensor Indemnitees” has the meaning set forth in Section 10.2.

 

“Licensor Know-How” means all Information, subject to Section 8.1, that (a) is
necessary or useful for the Development or Commercialization of an Aerosolized
Product in the Field but is not directed to the manufacture of Aerosolized
Product, or (b) is necessary or useful for the Development, manufacture and
Commercialization of Non-Aerosolized Product in the Field, and (c) in the case
of either clause (a) or (b), is (i) Controlled by Licensor or its Affiliates as
of the Effective Date or (ii) subject to Section 2.7, Controlled by Licensor or
its Affiliates during the Term; provided, the use of “Affiliate” in this
definition excludes any Third Party that becomes an Affiliate of Licensor after
the Effective Date due to a Change of Control of Licensor.

 

“Licensor Patent” means any Patents, subject to Section 8.1, that (a) claim a
Product, the Drug or the Device, or the manufacture or use of a Product, the
Drug or the Device, in the Field, and (b)(i) are Controlled by Licensor or its
Affiliates as of the Effective Date, which Patents are set forth in Schedule 1
hereto, (ii) subject to Section 2.8, are Controlled by Licensor or its
Affiliates during the Term and claims priority to a Patent Controlled by
Licensor or its Affiliates as of the Effective Date, or (iii) subject to Section
2.8, are Controlled by Licensor or its Affiliates during the Term; provided,
that the use of “Affiliate” in this definition excludes any Third Party that
becomes an Affiliate of Licensor after the Effective Date due to a Change of
Control of Licensor.

 

“Licensor Prosecuted Patents” has the meaning set forth in Section 8.2(a).

 

“Licensor Technology” means, subject to Section 8.1, the Licensor Know-How and
Licensor Patents.

 

“Licensor Territory” means the entire world, excluding the Licensed Territory.

 

“Manufacturing Effective Date” means the date the technology transfer
contemplated in Section 15.3 is completed.

 

“Marketed” has the meaning set forth in Section 7.4(d).

 

-8-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Marketing Authorization” means an official document issued by a competent
Regulatory Authority for the purpose of importation, manufacturing, marketing,
sale or free distribution of a product after evaluation for safety, efficacy and
quality. It must set out, subject to the prevailing Laws, inter alia, the name
of the product, the pharmaceutical dosage form, the quantitative formula
(including excipients) per unit dose, the shelf-life and storage conditions, and
packaging characteristics. It specifies the information on which authorization
is based and contains the product information approved for health professionals
and the public, the sales category, the name and address of the holder of the
authorization, and the period of validity of the authorization.

 

“Material Impact” means with respect to a Product, a material adverse impact on
the development, regulatory status or commercial sale of the Product.

 

“Medical Affairs Activities” means, with respect to a Product, activities
designed to ensure or improve appropriate medical use of, conduct medical
education of, or further research regarding, such Product, including, with
respect to such Product: (a) conducting service based medical activities,
including providing input and assistance with consultancy meetings, recommending
investigators for Clinical Studies and providing input in the design of such
Clinical Studies and other research related activities, and delivering
non-promotional communications and conducting non-promotional activities,
including presenting new clinical trial data and other scientific information;
(b) grants to support continuing medical education, symposia, or Third Party
research specifically related to such Product; (c) development, publication and
dissemination of publications relating to such Product and relevant disease
states; (d) medical information services provided in response to inquiries
communicated via sales representatives or received by letter, phone call or
email; (e) conducting advisory board meetings or other consultant programs; (f)
support of investigator-initiated clinical trials; (g) managing relationships
with cooperative groups, physician/hospital networks and advocacy groups; and
(h) establishing and implementing risk, evaluation and mitigation strategies.

 

“Net Sales” means, with respect to a particular Product, the total amount
invoiced by Licensee or its Affiliates or Sublicensees to each Third Party
receiving such Product in arm’s length transactions, less the following
deductions from such total amounts that are actually incurred, allowed, accrued
or specifically allocated in accordance with the Accounting Standards:

 

[***]

 

Upon the sale or other disposal of such Product, other than in a transaction
generating revenues from or based on a sales price for such Product (which sales
price is either customary or would be reasonably expected), such sale or
disposal will constitute a sale with the consideration for the sale being the
consideration for the relevant transaction and will constitute Net Sales
hereunder or if the consideration is not a monetary amount, such sale or
disposal will have the value of whatever consideration has been provided in
exchange for the supply.

 

For this definition:

 

(i)     the transfer of Product by Licensee or one of its Affiliates to another
Affiliate or a Sublicensee shall not be considered a sale; and

 

-9-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(ii)     any disposal of Product for, or use of Product in, Clinical Studies is
not a sale under this definition.

 

The amount of Product transferred pursuant to subsections (i) and (ii) of this
definition shall be determined from the books and records of Licensee or its
Affiliates or Sublicensees, maintained in accordance with international
financial reporting standards, consistently applied, but excluding any notes
thereto.

 

“Non-Aerosolized Product” means Surfaxin Product, Surfaxin LS and any other
pharmaceutical composition containing the synthetic KL4 Surfactant, in each case
to be administered in any form other than as aerosol.

 

“Non-Breaching Party” has the meaning set forth in Section 12.5(a).

 

“Non-Governmental Authority” means any public body or non-Governmental Authority
with the authority to control, approve, recommend or otherwise determine pricing
and reimbursement of pharmaceutical products and/or medical devices, including
those with authority to enter into risk sharing schemes or to impose retroactive
price reductions, discounts, or rebates.

 

“Option” has the meaning set forth in Section 2.3.

 

“Other Committees” has the meaning set forth in Section 3.1(a)(ix).

 

“Party” or “Parties” has the meaning set forth in the introductory paragraph.

 

“Patents” means (a) pending patent applications, issued patents, utility models
and designs; (b) reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any of the foregoing;
(c) any other patent application claiming priority to any of the foregoing
anywhere in the world; and (d) extension, renewal or restoration of any of the
foregoing by existing or future extension, renewal or restoration mechanisms,
including supplementary protection certificates or the equivalent thereof.

 

“Payee” has the meaning set forth in Section 7.7.

 

“PDF” has the meaning set forth in Section 14.13.

 

“Pharmacovigilance Agreement” has the meaning set forth in Section 5.7.

 

“Phase 1 Study” means a human clinical trial of a Product with the endpoint of
determining initial tolerance, safety or pharmacokinetic information in single
dose, single ascending dose, multiple dose or multiple ascending dose regimens,
as described in 21 C.F.R. § 312.21(a) (or its successor regulation) or the
equivalent thereof in any jurisdiction outside the U.S.

 

-10-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Phase 2 Study” means a human clinical trial of a Product, the principal purpose
of which is a preliminary determination of safety and efficacy in the target
patient population over a range of doses and dose regimens, as described in 21
C.F.R. § 312.21(b) (or its successor regulation) or the equivalent thereof in
any jurisdiction outside the U.S.

 

“Phase 3 Study” means a human clinical trial of a compound or product (including
a Product) in a sufficient number of subjects that is designed to establish that
such compound or product is safe and efficacious for its intended use, and to
determine warnings, precautions and adverse reactions that are associated with
the compound or product in the dosage range to be prescribed, and to support
Regulatory Approval of such compound or product or label expansion of such
compound or product.

 

“Phase 4 Study” means a human clinical trial of a compound or product in
patients commenced after receipt of Regulatory Approval for such compound or
product, which clinical trial is conducted within the parameters of such
Regulatory Approval, including clinical trials required or requested by any
Regulatory Authority as a condition of, or in connection with, obtaining such
Regulatory Approval of such compound or product, provided, a “Phase 4 Study” may
also include clinical trials to gather additional information regarding such
compound’s or product’s potential risks, medical or pharmacoeconomic benefits,
justification and descriptions for other indications of such compound or
product, data to be included in compendial listings, optimal use, dose, route
and schedule of administration, epidemiological studies, modeling and
pharmacoeconomic studies.

 

“PRC” means the People’s Republic of China.

 

“Pricing Approval” means the governmental approval, agreement, determination or
decision establishing prices for a Product that can be charged in a particular
country or regulatory jurisdiction where the applicable Governmental Authorities
approve or determine the price of pharmaceutical products.

 

“Product License Holder” means the holder of a Marketing Authorization.

 

“Product” means an Aerosolized Product and/or a Non-Aerosolized Product, as the
context requires.

 

“Publication” has the meaning set forth in Section 11.3.

 

“RDS” means respiratory distress syndrome.

 

“Regulatory Approval” means (a) Drug Approval and all other approvals necessary
for the commercial sale of a Product in a given country or regulatory
jurisdiction; (b) Pricing Approval, but only in those countries or regulatory
jurisdictions where Pricing Approval is required by Law for commercial sale; and
(c) Reimbursement Approval, but only in those countries or regulatory
jurisdictions where Reimbursement Approval is required for the price paid for a
Product to be reimbursed by a Governmental Authority or a Non-Governmental
Authority with the authority to approve reimbursement.

 

-11-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority or Non-Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction.

 

“Regulatory Exclusivity” means, with respect to a Product, that Third Parties
are prevented from legally developing, manufacturing or commercializing a
product that could compete with such Product in a country, either through data
exclusivity rights, orphan drug designation, or such other rights conferred by a
Regulatory Authority in such country, other than through Patent rights.

 

“Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Drug Approvals or
other filings made to, received from or otherwise conducted with a Regulatory
Authority to Develop, manufacture, market, sell or otherwise Commercialize a
Product in a particular country or jurisdiction.

 

“Regulatory Plan” means a plan regarding the timing and approach to preparing,
submitting or reviewing Regulatory Materials and obtaining and maintaining Drug
Approval.

 

“Reimbursement Approval” means the approval, agreement, determination or
decision recommending or approving a Product for use or establishing the prices
for a Product that can be reimbursed in regulatory jurisdictions where the
applicable Governmental Authority or Non-Governmental Authority approves,
determines or recommends the reimbursement or use of pharmaceutical products.

 

“Remedial Action” has the meaning set forth in Section 5.8.

 

“Safety Reason” has the meaning set forth in Section 13.2(a).

 

“SEC” has the meaning set forth in Section 11.4(c).

 

“Sublicense Income” means income received by Licensee or its Affiliates in
consideration for a sublicense or other agreement providing the right to
negotiate or obtain a sublicense pursuant to Section 2.1(c). “Sublicense Income”
shall include income received from a Sublicensee in the form of [***].

 

“Sublicensee” means any entity to which a sublicense is validly granted pursuant
to Section 2.1(c). For clarity, a Distributor shall not be considered a
Sublicensee. Any intended full service Distributors may be reviewed by the JSC
to ensure proper capabilities of safety and/or adverse event reporting.

 

“Surfaxin Product” means Surfaxin® (lucinactant) intratracheal suspension, a
pulmonary KL4 Surfactant, based on NDA No. 21-746, as approved by the FDA on
March 6, 2012.

 

“Surfaxin LS” means the lyophilized dosage form of the Surfaxin Product.

 

“Term” has the meaning set forth in Section 12.1.

 

-12-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

“Third Party” means any entity other than Licensor or Licensee or an Affiliate
of either of them.

 

“Third Party Claim” has the meaning set forth in Section 8.4.

 

“Third Party Technology” means any Patents, Information, inventions, or other
intellectual property owned or controlled by a Third Party but not Controlled by
a Party or its Affiliates.

 

“U.S.” means the United States of America, its possessions and territories.

 

“Valid Claim” means a claim of (a) an issued and unexpired Patent, which claim
has not been revoked or held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
which is not appealable or has not been appealed within the time allowed for
appeal, and which has not been abandoned, disclaimed, denied or admitted to be
invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise, or (b) a patent application for a patent included within the Patents
and which claim has not been cancelled, withdrawn or abandoned or finally
rejected by an administrative agency action from which no appeal can be taken.

 

ARTICLE 2

LICENSES; OTHER RIGHTS

 

2.1.      Licenses to Licensee.

 

(a)     Aerosolized Products. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee an exclusive (even as to
Licensor), milestone- and royalty-bearing license, with the right to grant
sublicenses solely as permitted under Section 2.1(c), under the Licensor
Technology, to Develop, use, sell, offer for sale, import, distribute and
otherwise Commercialize Aerosolized Products in the Field in the Licensed
Territory, provided that Licensor or an Affiliate of Licensor will be the
Product License Holder for Aerosolized Products in each country of the Licensed
Territory (i) unless the prevailing Laws or regulations in any given country of
the Licensed Territory would not allow Licensor or its Affiliate to hold the
Marketing Authorization, in which case the identity of the Product License
Holder in such country and arrangements concerning the ownership, maintenance
and transferability of such Marketing Authorization shall be subject to
Licensor’s approval, such approval not to be unreasonably withheld or delayed,
and (ii) in case, however, no alternative solution is agreed upon between the
Parties, or available to the Parties in accordance with the prevailing Laws and
regulations, then the Product License Holder in such country will be the
Licensee (or its Affiliate or Sublicensee, as the case may be).

 

-13-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(b)      Non-Aerosolized Products. In addition to the rights granted under
Section 2.1(a), and subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee an exclusive (even as to Licensor), milestone
and royalty-bearing license, with the right to grant sublicenses solely as
permitted under Section 2.1(c), under the Licensor Technology, to Develop,
register, manufacture, use, sell, offer for sale, import, distribute and
otherwise Commercialize Non-Aerosolized Products in the Field in the Licensed
Territory. Licensee’s right to manufacture Non-Aerosolized Products is not
sublicensable other than to its Affiliates in accordance with Section 2.1(c).

 

(c)     Sublicense Rights. Licensee may grant sublicenses of the licenses
granted in Sections 2.1(a) and 2.1(b) without the prior approval of Licensor,
only to (A) its Affiliates, provided that such sublicense will automatically
terminate if such person, corporation, partnership or entity ceases to be an
Affiliate of Licensee, and (B) Third Party subcontractors for the sole purpose
of performing part of Licensee’s obligations under this Agreement (excluding any
Third Party manufacturers), and in each case on the condition that Licensee
shall at all times Develop, use, sell, offer for sale, import, distribute,
register and manufacture and otherwise Commercialize Product in Licensee’s or
its Affiliate’s name. Licensee shall not grant any sublicenses of the licenses
granted in Sections 2.1(a) or 2.1(b) to any Third Party (including any Third
Party manufacturer but excluding any non-manufacturing Third Party
subcontractors as permitted in the preceding sentence) without the prior written
approval of Licensor, which approval will not be unreasonably withheld or
delayed by Licensor. A Sublicensee or a subcontractor may not be a competitor or
an Affiliate of a competitor identified by Licensor to Licensee in writing.
Licensee shall remain responsible for and shall guarantee the performance of
each Sublicensee under this Agreement, including for all payments due hereunder,
even if such Sublicensee has read and agreed in writing to be bound to all of
Licensee’s rights and obligations under this Agreement to the same extent as
Licensee. Sublicenses granted under this Section 2.1(c) shall not include the
right to sublicense. As stated in Section 2.1(b), Licensee’s right to
manufacture Non-Aerosolized Products is not sublicensable other than to its
Affiliates in accordance with this Section 2.1(c).

 

(d)     Retained Rights. Notwithstanding the foregoing exclusive grant of rights
to Licensee under this Section 2.1, Licensor retains the right to conduct
development of Product in the Licensed Territory to support the development and
commercialization of Product in the Licensor Territory. Such development
activities specifically conducted by Licensor in the Licensed Territory will be
subject to the Development Plan and JSC review and approval.

 

2.2.      License to Licensor.

 

Subject to the terms and conditions of this Agreement, including section 8.1,
Licensee hereby grants to Licensor an exclusive (even as to Licensee), fully
paid, royalty-free right and license (with the right to grant sublicenses),
under the Licensee Know How, to (A) develop Product in the Field in order to
obtain or maintain Regulatory Approval in the Licensor Territory, and (B) make,
use, sell, offer for sale, import, distribute, warehouse, market, promote, apply
for and submit applications for Drug Approval, Pricing Approval and
Reimbursement Approval, and otherwise commercialize Product in the Field in the
Licensor Territory.

 

-14-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

2.3.      Option.

 

Subject to the terms and conditions of this Agreement, Licensor hereby grants to
Licensee an option, exercisable in Licensee’s sole discretion, to add Japan to
the Licensed Territory subject to approval of the JSC based on the JSC’s review
and evaluation of the business case and a business plan for Japan presented by
Licensee, as well as other market conditions and strategic options and
considerations then relevant to the Japan market (an “Option”). It is expressly
agreed that the JSC’s review and evaluation of the business case and business
plan, and its determination as to whether or not to approve the addition of
Japan to the Licensed Territory, shall not be unreasonably withheld or delayed
by the JSC. The Option must be exercised no later than [***], and Licensee must
also provide a written progress update to the JSC [***] on activities undertaken
by Licensee with respect to its strategy in Japan.

 

2.4.      Negative Covenants.

 

(a)     Licensee shall not, and will not permit any of its Affiliates or
Sublicensees to use or practice any Licensor Technology outside the scope of the
licenses granted to it under Section 2.1. Licensor shall not, and shall not
permit any of its Affiliates or its Sublicensees to use or practice any Licensee
Technology outside the scope of the licenses granted to it under Section 2.2.

 

(b)     Licensee shall not at any time seek to aerosolize a Non-Aerosolized
Product or use it as a powder or in combination with any aerosol device,
nebulizer or other delivery system, or any device that provides a liquid/gas
mixture.

 

(c)     Neither Party will participate in any cross-territorial selling or
distribution into the other Party’s territory without the other Party’s written
consent.

 

2.5.      Non-Compete Covenants.

 

(a)     During the Term, for a period of ten (10) years after the later of (x)
the First Commercial Sale in the PRC of the first Aerosolized Product under this
Agreement, and (y) the First Commercial Sale in the PRC of the first
Non-Aerosolized Product under this Agreement, Licensee, Licensee’s Affiliates,
and its and their respective Sublicensees shall not develop, register,
manufacture, have manufactured, import, export, market, distribute, or sell
anywhere in the world any product for the prevention and/or treatment of (i) RDS
in premature infants, or (ii) diseases and conditions (other than RDS) in
humans, in either case that administers, utilizes or contains pulmonary
surfactant, other than in accordance with this Agreement, without Licensor’s
prior written consent, which consent Licensor may grant or withhold in its sole
discretion.

 

(b)     During the Term, Licensee shall not reverse engineer or otherwise
deconstruct any active pharmaceutical ingredients or component parts of a
Product for the purpose of developing a product that would compete in any way
with a Product in the Field.

 

(c)     Neither Party nor any of their respective Affiliates will take, support
or encourage any action with respect to any Product that is substantially likely
to have a Material Impact in the other Party’s territory.

 

-15-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(d)     For the avoidance of doubt, the Parties intend that each of Licensor and
Licensee shall have the right to enjoy the benefits of Licensor Technology in
its respective territory without intrusion or interruptions by the other Party.
Licensee acknowledges that the provisions of this Section 2.5 are in partial
consideration of the licensed rights, including trade secrets delivered and/or
all other Licensor Technology rights granted to Licensee under this Agreement.

 

2.6.      No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party will be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party.

 

2.7.      Third Party Technology. If, after the Effective Date, Licensor or any
of its Affiliates (i) acquires a license with the right to sublicense under
Third Party Technology for use in connection with the Development or
Commercialization of a Product in or for the Licensed Territory, and (ii) would
be subject to payment obligations to such Third Party on account of Licensee’s
exploitation of such Third Party Technology in connection with the Development
or Commercialization of such Product in or for the Licensed Territory, then
Licensor will promptly provide Licensee with written notice of such acquisition
and the additional financial terms to which Licensor would be subject if
Licensee were to exploit a license under such Third Party Technology. If
Licensee desires to obtain such license it will notify Licensor in writing and
this Agreement will be deemed amended to reflect such additional financial terms
and to provide that the applicable Third Party Technology will be included in
Licensor Technology under this Agreement.

 

2.8.      In-Licenses. All licenses and other rights granted to Licensee by
Licensor under this Article 2 are subject to the rights and obligations of the
parties under the In-License Agreements. Licensee agrees to be bound by the
pertinent portions of the In-License Agreements to the same extent that Licensor
is bound thereby. In addition, the sublicense to Licensee of the Licensor
Technology, to the extent such Licensor Technology is licensed to Licensor under
each In-License Agreement, and as long as such In-License Agreement remains in
force, shall automatically terminate if and to the extent such In-License
Agreement terminates. In such a case, Licensor will use Commercially Reasonable
Efforts to allow Licensee to negotiate the continuation of the rights and
licenses granted to Licensee in Article 2 directly with Licensor’s respective
licensor(s) under the In-License Agreement(s) being terminated.

 

ARTICLE 3

GOVERNANCE

 

3.1.      Joint Steering Committee.

 

(a)      Formation and Role. Within thirty (30) days after the Effective Date,
the Parties shall establish a joint steering committee (the “JSC”) for the
overall coordination and oversight of the Parties’ activities under this
Agreement. The role of the JSC shall be:

 

(i)     to review, discuss and approve the overall strategy for the Development
and Regulatory Approval of Product in the Field in the Licensed Territory;

 

-16-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(ii)       to review, discuss and approve the inclusion of Japan in the Licensed
Territory based on the business plan presented by Licensee to the JSC;

 

(iii)      to review and discuss the overall performance of the Parties pursuant
to this Agreement and to compare such performance to the objectives outlined in
the Development Plan and to the diligence obligations set forth in Section 4.4;

 

(iv)      to review, discuss and approve the Development Plan (including the
Regulatory Plan), and any amendments to the Development Plan proposed by the
JDC;

 

(v)       to review, discuss and approve the conduct by Licensee of all
country-specific or jurisdiction-specific regulatory activities in the Licensed
Territory;

 

(vi)      to review and discuss the Commercialization Plan and any amendments to
the Commercialization Plan proposed by either Party;

 

(vii)     to review and discuss the overall strategy for Pricing Approval and
Reimbursement Approval of Product in the Field in the Licensed Territory, and
all country-specific or jurisdiction-specific pricing and reimbursement
negotiations in the Licensed Territory, provided global pricing of Product
(including pricing floors for referencing countries) will be established
collaboratively at the JSC (and in conjunction with other applicable parties, as
necessary);

 

(viii)     to discuss the Parties’ activities with respect to Product in the
Field in the Licensed Territory in conjunction with Licensor’s and its other
licensees’ activities with respect to Product in the Field in the Licensed
Territory or the Licensor Territory;

 

(ix)      to direct and oversee the JDC, JCC and any other operating committee
(the “Other Committees”) established by the JSC on all significant issues that
fall within the purview of such committees;

 

(x)       to appoint Other Committees, consisting of equal numbers of
appropriately qualified members appointed by each Party, from time to time as it
deems fit;

 

(xi)      to attempt to resolve, in a timely manner, issues presented to it by,
and disputes within, the JDC, JCC and Other Committees; and

 

(xii)     to perform such other functions as appropriate to further the purposes
of this Agreement, as expressly set forth in this Agreement or as mutually
determined by the Parties in writing.

 

-17-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

The JSC has only the powers expressly assigned to it in this Section 3.1 and
elsewhere in this Agreement. The JSC has no power to interpret, amend, modify,
or waive compliance with this Agreement.

 

(b)     Members. Each Party shall initially appoint two (2) representatives to
the JSC, each of whom will be an officer or employee of such Party having
sufficient seniority within the applicable Party to make decisions arising
within the scope of the JSC’s responsibilities. The JSC may change its size from
time to time by mutual written consent of its members and each Party may replace
its representatives at any time upon written notice to the other Party;
provided, however, that the JSC will at all times consist of equal numbers of
members appointed by each Party. If a JSC representative from either Party is
unable to attend or participate in a meeting of the JSC, the Party who
designated such representative may designate an appropriately qualified
substitute representative for the meeting. The JSC will have a chairperson, who
will be designated, on an annual basis, alternatively by Licensor or Licensee.
The Licensor shall select the initial chairperson. The role of the chairperson
is to convene and preside at all meetings of the JSC and to ensure the
preparation of meeting minutes, but the chairperson has no additional powers or
rights beyond those held by other JSC representatives.

 

(c)     Meetings. The JSC shall meet at least one (1) time every other Calendar
Quarter during the Term until Regulatory Approval of each Product is achieved;
thereafter, the JSC shall meet at least one (1) time per Calendar Year during
the Term. Either Party may also call a special meeting of the JSC (by
videoconference or teleconference) upon at least [***] prior written notice to
the other Party if such Party reasonably believes that a significant matter must
be addressed before the next regularly scheduled meeting, and such Party shall
provide the JSC no later than [***] before the special meeting with materials
reasonably adequate to enable an informed decision to be made by its members.
The JSC may meet in person, by videoconference or by teleconference, provided,
however, [***]; all other meetings shall alternate as between Licensor’s
headquarters and Licensee’s headquarters. Each Party shall pay for its own
expenses relating to such meetings. As appropriate, other employee
representatives or agents of the Parties may attend JSC meetings as non-voting
observers or presenters. The chairperson of the JSC shall prepare reasonably
detailed written minutes of all JSC meetings that reflect and include all
material decisions made at such meetings. The JSC chairperson shall send draft
meeting minutes to each member of the JSC for review and approval within [***]
after each JSC meeting. Such minutes will be approved unless one or more members
of the JSC object to the accuracy of such minutes within [***] after receipt.

 

(d)     Decision Making. Actions to be taken by the JSC will be taken only
following [***] vote, with each Party having [***] representing the views of its
members. If the JSC fails to reach [***] agreement on a matter before it for
decision for a period in excess of [***], either Party may submit the matter in
writing to the other, and the Parties shall refer such dispute to a designated
executive officer of Licensor and a designated executive officer of Licensee (or
their respective designees) (the “Executive Officers”) for resolution in
accordance with the decision-making procedures described in Section 13.2;
provided, however, [***]. Each Party retains the rights, powers, and discretion
granted to it under this Agreement and neither Party shall delegate to or vest
any such rights, powers, or discretion in the JSC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing. Without limiting the foregoing, the JSC does not
have the power to interpret, amend, modify, or waive compliance with this
Agreement.

 

-18-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

3.2.      Joint Development Committee.

 

(a)      Formation and Role. Within [***] after the Effective Date, the Parties
shall establish a joint development committee (the “JDC”) that will monitor the
Development of Product in the Field in the Licensed Territory. The role of the
JDC is:

 

(i)      to monitor the Development of Product in the Field in the Licensed
Territory, and to discuss the development of Product in the Field in the
Licensor Territory;

 

(ii)     to prepare the Development Plan (including the Regulatory Plan) and any
amendments to the Development Plan, including the budget and anticipated
timeline for performing each Development activity and the design of each
Clinical Study or other study included or proposed to be included in the
Development Plan, for review, discussion and approval by the JSC;

 

(iii)     to agree on the requirements for Drug Approval in the Licensed
Territory;

 

(iv)     to review, discuss and coordinate the Parties’ scientific presentation
and publication strategy relating to Product in the Field, if any;

 

(v)      to discuss Development activities in the Field as between the Licensed
Territory and the Licensor Territory;

 

(vi)     to facilitate the flow of Information between the Parties with respect
to the development of, and obtaining Drug Approval for, Product in the Field;
and

 

(vii)     to perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Development of Product in the
Field in the Licensed Territory, as directed by the JSC.

 

(b)       Members. Each Party shall initially appoint two (2) representatives to
the JDC, each of whom will be an officer or employee of such Party having
sufficient seniority within the applicable Party to make decisions arising
within the scope of the JDC’s responsibilities. The JDC may change its size from
time to time by mutual written consent of its members and each Party may replace
its representatives at any time upon written notice to the other Party. If a JDC
representative from either Party is unable to attend or participate in a meeting
of the JDC, the Party who designated such representative may designate an
appropriately qualified substitute representative for the meeting. The JDC will
have a chairperson, who will be designated, on an annual basis, alternatively by
Licensor or Licensee. The Licensee shall select the initial chairperson. The
role of the chairperson is to convene and preside at all meetings of the JDC and
to ensure the preparation of meeting minutes, but the chairperson has no
additional powers or rights beyond those held by other JDC representatives.

 

-19-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(c)     Meetings. The JDC shall meet at least one (1) time per Calendar Quarter
during the Term. Either Party may also call a special meeting of the JDC (by
videoconference or teleconference) upon at least [***] prior written notice to
the other Party if such Party reasonably believes that a significant matter must
be addressed before the next regularly scheduled meeting, and such Party shall
provide the JDC no later than [***] before the special meeting with materials
reasonably adequate to enable an informed decision to be made by its members.
The JDC may meet in person, by videoconference or by teleconference; provided,
however, [***]; all other meetings shall alternate as between Licensor’s
headquarters and Licensee’s headquarters. Each Party shall pay for its own
expenses relating to such meetings. As appropriate, other employee
representatives or agents of the Parties may attend JDC meetings as non-voting
observers or presenters. The chairperson of the JDC shall prepare reasonably
detailed written minutes of all JDC meetings that reflect and include all
material decisions made at such meetings. The JDC chairperson shall send draft
meeting minutes to each member of the JDC for review and approval within [***]
after each JDC meeting. Such minutes will be approved unless one or more members
of the JDC object to the accuracy of such minutes within [***] of receipt.

 

(d)     Decision Making. Actions to be taken by the JDC will be taken only
following [***] vote, with each Party having [***] the views of its members. If
the JDC fails to reach unanimous agreement on a matter before it for decision
for a period in excess of [***] from the date first presented to the JDC in
writing, the JDC shall refer the matter promptly to the JSC for timely
resolution. Each Party retains the rights, powers, and discretion granted to it
under this Agreement and neither Party shall delegate to or vest any such
rights, powers, or discretion in the JDC unless such delegation or vesting of
rights is expressly provided for in this Agreement or the Parties expressly so
agree in writing. Without limiting the foregoing, the JDC does not have the
power to interpret, amend, modify, or waive compliance with this Agreement.

 

3.3.     Joint Commercialization Committee.

 

(a)     Formation and Role. At least [***] before the anticipated launch of
Product in the Field in [***], whichever shall occur first, the Parties shall
establish a joint commercialization committee (the “JCC”) that will oversee the
Commercialization of Product in the Field in the Licensed Territory. The role of
the JCC is:

 

(i)     to discuss the Parties’ respective Commercialization activities in and
as between the Licensed Territory and the Licensor Territory;

 

(ii)     to review and comment upon the Commercialization Plan submitted by
Licensee, as well as any amendments thereto submitted by Licensee, and to submit
such Commercialization Plan or amendment thereto to the JSC for review and
discussion;

 

(iii)     to monitor implementation of the Commercialization Plan;

 

(iv)     to review and discuss overall strategy for Pricing Approval and
Reimbursement Approval of Product in the Field in the Licensed Territory;

 

-20-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(v)     to review, discuss and coordinate the Parties’ attendance, Product
messaging and presentations (including “poster-board” presentations and industry
booths) at international seminars and conferences at which Product is being
discussed, if any; and

 

(vi)     to perform such other functions as appropriate to further the purposes
of this Agreement with respect to the Commercialization of Product, as directed
by the JSC.

 

(b)      Members. Each Party shall initially appoint two (2) representatives to
the JCC, each of whom will be an officer or employee of such Party having
sufficient seniority within the applicable Party to make decisions arising
within the scope of the JCC’s responsibilities. The JCC may change its size from
time to time by mutual written consent of its members and each Party may replace
its representatives at any time upon written notice to the other Party. If a JCC
representative from either Party is unable to attend or participate in a meeting
of the JCC, the Party who designated such representative may designate an
appropriately qualified substitute representative for the meeting. The JCC will
have a chairperson, who will be designated, on an annual basis, alternatively by
Licensor or Licensee. Licensee shall select the initial chairperson. The role of
the chairperson is to convene and preside at all meetings of the JCC and to
ensure the preparation of meeting minutes, but the chairperson has no additional
powers or rights beyond those held by other JCC representatives.

 

(c)      Meetings. The JCC shall meet at least one (1) time per Calendar Year
after its formation during the Term. Either Party may also call a special
meeting of the JCC (by videoconference or teleconference) upon at least five
(5) Business Days’ prior written notice to the other Party if such Party
reasonably believes that a significant matter must be addressed before the next
regularly scheduled meeting, and such Party shall provide the JCC no later than
five (5) Business Days before the special meeting with materials reasonably
adequate to enable an informed decision to be made by its members. The JCC may
meet in person, by videoconference or by teleconference; provided, however, at
least one (1) meeting every other Calendar Year occur in person at a mutually
agreeable location; all other meetings shall alternate as between Licensor’s
headquarters and Licensee’s headquarters. Each Party shall pay for its own
expenses relating to such meetings. As appropriate, other employee
representatives or agents of the Parties may attend JCC meetings as non-voting
observers or presenters. The chairperson of the JCC shall prepare reasonably
detailed written minutes of all JCC meetings that reflect and include all
material decisions made at such meetings. The JCC chairperson shall send draft
meeting minutes to each member of the JCC for review and approval within [***]
after each JCC meeting. Such minutes will be approved unless one or more members
of the JCC object to the accuracy of such minutes within [***] of receipt.

 

(d)      Decision Making. Actions to be taken by the JCC will be taken only
following [***] vote, with each Party having [***] representing the views of its
members. If the JCC fails to reach [***] agreement on a matter before it for
decision for a period in excess of [***] from the date first presented to the
JCC in writing, the JCC shall refer the matter promptly to the JSC for timely
resolution. Each Party retains the rights, powers, and discretion granted to it
under this Agreement and no such rights, powers, or discretion will be delegated
to or vested in the JCC unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing.
Without limiting the foregoing, the JCC does not have the power to interpret,
amend, modify, or waive compliance with this Agreement.

 

-21-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

3.4.      Good Faith. In conducting themselves on any committees, all
representatives of both Parties shall consider diligently, reasonably and in
good faith all input received from the other Party, and shall use Commercially
Reasonable Efforts to reach consensus on all matters before them. In exercising
any decision-making authority granted to it under this Article 3, each Party
shall conduct its discussions in good faith with a view toward operating for the
mutual benefit of the Parties and in furtherance of the successful Development
and Commercialization of Product in the Licensed Territory. Notwithstanding
anything to the contrary in this Agreement, neither Party nor any of their
respective Affiliates will be required to take, or will be penalized for not
taking, any action that is not in compliance with such Party’s ethical business
practices and policies or that such Party reasonably believes is not in
compliance with Laws.

 

ARTICLE 4

PRODUCT DEVELOPMENT

 

4.1.      Overview. The Parties desire and intend to collaborate with respect to
the development of Product in the Field, as and to the extent set forth in this
Agreement. As between the Parties, except as set forth in this Article 4 or in
the Development Plan, Licensor shall be responsible for development of Product
in the Licensor Territory and Licensee shall be responsible for Development of
Product in the Licensed Territory. In particular, Licensee will take primary
responsibility for Development of Non-Aerosolized Products in the Licensed
Territory. Furthermore, Licensor will designate Licensee its exclusive agent and
exclusive representative to Develop Aerosolized Products in the name of and on
behalf of Licensor (as the Product License Holder), consistent with and subject
to the license grant provided to Licensee under Section 2.1(a), in the Licensed
Territory. Licensor will use Commercially Reasonable Efforts to provide Licensee
access to all relevant supplies, licenses, regulatory correspondence and all
other information required to enable Licensee to fulfill its responsibilities.

 

4.2.      Development Plan.

 

(a)     General. The Licensee shall develop Product with respect to the Field
pursuant to a comprehensive written development plan (the “Development Plan”)
that specifies all Development activities for Product in the Field in the
Licensed Territory, and that includes an anticipated timeline for performing
those activities necessary to obtain Regulatory Approval in the Field in the PRC
and other countries of the Licensed Territory (such timeline, the “Regulatory
Plan”).

 

(b)     Preparation and Approval. Within [***] after the Effective Date, the JDC
will prepare and submit to the JSC for its review, discussion and approval the
initial Development Plan (which initial Development Plan, for clarity, shall
also include the initial Regulatory Plan).

 

-22-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(c)      Amendments.

 

(i)     The JDC shall periodically (including at the specific times specified in
this Section 4.2(c)) review, and, as required, prepare an amendment to the
then-current Development Plan, for review, discussion and approval by the JSC.
Such amended Development Plan will reflect any changes (including additions) to
the Development of Product in the Field in the Licensed Territory. Once approved
by the JSC, the amended Development Plan will become effective and supersede the
previous Development Plan as of the date of such approval.

 

(ii)     In addition to the foregoing, [***], and more frequently at the
discretion of the JDC, the JDC shall determine if an amendment is needed to the
then-current Development Plan and, if appropriate, shall prepare and submit to
the JSC for its review, comment and approval, such amendment to the Development
Plan.

 

(d)      Performance. The Parties shall collaborate in good faith and each Party
shall use Commercially Reasonable Efforts so that the Development activities for
the Licensed Territory as set forth in the Development Plan are conducted as
efficiently and as timely as possible. Each Party shall conduct its activities
under the Development Plan in a good scientific manner and in compliance in all
material respects with all Laws and practice standards. The Parties shall only
engage in Development activities that are included in the Development Plan
approved by the JSC and shall not undertake or otherwise conduct any Development
that is outside the scope of the Development Plan.

 

4.3.      Development Costs. Licensee shall pay [***] of all Licensed Territory
Development Costs.

 

4.4.      Diligence. Licensee shall use Commercially Reasonable Efforts to
Develop each Product in the Field in the PRC as the primary target country and
subsequently in the other countries or jurisdictions in the Licensed Territory,
in accordance with the activities and responsibilities under the Development
Plan. Licensee shall initiate the necessary Development activities in respect of
the Surfaxin Product and Surfaxin LS set forth in the Development Plan (a)
within [***], or (b) [***], whichever shall occur later.

 

4.5.      Data Exchange and Use. Subject to the terms and conditions of this
Agreement, each Party shall promptly provide to the other Party, free of charge,
all Information and all clinical and non-clinical data obtained by such Party or
any of its Affiliates or sublicensees related to Product. The Party that
provides such Information shall be responsible for obtaining all governmental
approvals or filings required by Laws for the purpose of providing such
Information to the other Party. Each Party shall cooperate in good faith to
provide the other Party access to and reasonable assistance with all Licensor
Technology or Licensee Technology, as applicable, and other Confidential
Information as may be required for such Party to exercise the rights and
licenses explicitly granted to it and to perform its obligations under this
Agreement.

 

-23-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

4.6.      Development Reports. Licensee shall provide the JDC with written
reports detailing its Development activities under this Agreement and the
results of such activities at least [***] in advance of each regularly scheduled
JDC meeting. The Parties shall discuss the status, progress and results of
Licensee’s Development activities under this Agreement at such regularly
scheduled JDC meetings.

 

4.7.      Development Records. Each Party shall maintain complete, current and
accurate records of all Development activities conducted by it hereunder, and
all data and other Information resulting from such activities. Such records will
fully and properly reflect all work done and results achieved in the performance
of the Development activities in good scientific manner appropriate for
regulatory and patent purposes. Licensee shall document all non-clinical studies
and Clinical Studies in formal written study records according to Laws,
including applicable national and international guidelines such as ICH, GCP and
GLP. Licensor may review and copy all such records maintained by Licensee at
reasonable times, and upon reasonable notice, may also obtain access to the
original records to the extent Licensor has a right to use the data and other
Information contained in such records.

 

4.8.      Compliance with Laws. Each Party shall conduct its activities under
this Agreement in a good scientific manner and comply in all material respects
with all Laws, including applicable national and international guidelines such
as ICH, GCP and GLP, and all applicable Laws related to data exchange.

 

ARTICLE 5

REGULATORY MATTERS

 

5.1.      Regulatory Responsibilities in the Licensed Territory.

 

(a)     Subject to the oversight of the JDC, Licensee shall lead and be
responsible to conduct all country-specific or jurisdiction-specific regulatory
activities and pricing and reimbursement negotiations in the Licensed Territory
with respect to Product in the Field. Licensee shall use Commercially Reasonable
Efforts in respect of Product as the primary interface with and shall otherwise
handle all correspondence, meetings and other interactions with the relevant
Regulatory Authorities concerning regulatory activities related to Product in
the Field in the Licensed Territory, and Licensee shall prepare and file any and
all Regulatory Materials for Product in the Field in the Licensed Territory at
its sole expense in accordance with the Development Plan. Licensor shall assist
and cooperate with Licensee in connection with the preparation and filing of
such Regulatory Materials, as reasonably requested by Licensee, including
preparation of ongoing Clinical Studies, study reports, Periodic Safety Update
Reports, and any required Drug and Device reports. Licensor shall have the right
to approve all regulatory filings and communications in the Licensed Territory
for Product for which Licensor is or will be the Product License Holder. Upon
the issuance of the Drug Approval for any Aerosolized Product for which Licensor
is the Product License Holder, one original of the Drug Approval shall be
provided to Licensor, who shall take and retain physical possession thereof.

 

-24-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(b)     Licensee shall keep Licensor informed at JDC meetings of regulatory
developments relating to Product in the Field in the Licensed Territory and
shall promptly notify Licensor in writing of any action or decision by any
Regulatory Authority in the Licensed Territory regarding Product in the Field.
Licensee shall provide Licensor with reasonable advance notice of all
non-routine meetings, conferences and discussions scheduled with any Regulatory
Authority in the Licensed Territory concerning Product, and shall consider in
good faith any input from Licensor in preparing for such meetings, conferences
or discussions. To the extent permitted by Laws, Licensor may participate in any
such meetings, conferences or discussions and Licensee shall facilitate such
participation. Upon Licensor’s request, Licensee shall provide Licensor with
written summaries of such meetings, conferences or discussions in English as
soon as practicable after the conclusion thereof.

 

(c)     Licensor shall compile and provide to Licensee the CMC Information that
is required for Licensee to obtain and maintain Regulatory Approval of Product
in the Field in the Licensed Territory. Licensee shall use the CMC Information
provided to it by Licensor for obtaining and maintaining Regulatory Approval of
Product in the Field in the Licensed Territory. At Licensee’s request, Licensor
shall provide reasonable assistance to Licensee with respect to communications
with Regulatory Authorities in the Licensed Territory regarding the manufacture
of Product or the CMC Information. Furthermore, as expressly contemplated in
Article 15, Licensor shall promptly provide to Licensee the CMC information,
technology transfer information and relevant know-how that is necessary or
useful for Licensee to be able to manufacture the Surfaxin Product, Surfaxin LS
and other Non-Aerosolized Products in the Licensed Territory.

 

(d)     Further to its obligations as exclusive agent and exclusive
representative to Develop Aerosolized Products in the name of and on behalf of
Licensor in the Licensed Territory, consistent with and subject to the license
grant provided to Licensee under Section 2.1(a) and except as otherwise
determined by the JSC, Licensee shall seek Regulatory Approval of Aerosurf for
the prevention and/or treatment of RDS in premature infants (or the regulatory
equivalent thereof in the Licensed Territory) (i) in each of [***] after
Licensor’s completion of a final, successful Phase 3 Study in respect of
Aerosurf for the prevention and/or treatment of RDS in premature infants and
Licensee’s completion of such other Development obligations of each of said
countries’ Regulatory Authorities in respect of Aerosurf for such indication(s),
or such longer period as may be required and set forth in the Development Plan,
and (ii) everywhere else in the Licensed Territory, as soon as practicable
following Licensor’s completion of a final, successful Phase 3 Study in respect
of Aerosurf for the prevention and/or treatment of RDS in premature infants and
Licensee’s completion of such other Development obligations of each of said
countries’ Regulatory Authorities in respect of Aerosurf for such indication(s).
In the event that the applicable Laws or Regulatory Authorities in the Licensed
Territory enforce any obligations on the Licensor as the Product License Holder,
to the extent permissible by Laws, Licensor hereby authorizes and delegates
Licensee to perform and complete such required obligations on behalf of
Licensor.

 

(e)     Licensee shall file a Drug Approval Application in respect of the
Surfaxin Product and/or Surfaxin LS, as the case may be, with the appropriate
Regulatory Authority in [***] after Licensee’s completion of any Development
obligations [***] in respect of Surfaxin Product and/or Surfaxin LS, as the case
may be, or such longer period as may be required and set forth in the
Development Plan.

 

-25-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

5.2.      Regulatory Responsibilities in the Licensor Territory.

 

(a)     Licensor shall lead and be responsible to conduct all regulatory
activities in the Licensor Territory with respect to Product.

 

(b)     Licensor owns all Regulatory Materials (including Regulatory Approvals)
for Product in the Licensor Territory and shall prepare and file any and all
Regulatory Materials for Product in the Licensor Territory at its sole expense.

 

(c)     Licensor shall keep Licensee informed of regulatory developments
relating to Product in the Field in the Licensor Territory through regular
reports at the JDC meetings and shall promptly notify Licensee in writing of any
action or decision by any Regulatory Authority in the Licensor Territory
relating to Product in the Field.

 

(d)     Unless the Parties otherwise agree in writing: (i) Licensee shall not
communicate with respect to Product with any Regulatory Authority having
jurisdiction in the Licensor Territory, unless so ordered by such Regulatory
Authority, in which case Licensee shall provide immediate notice to Licensor of
such order; and (ii) Licensee shall not submit any Regulatory Materials or seek
Regulatory Approvals for Product in the Licensor Territory.

 

5.3.      Regulatory Costs. Licensee shall pay all costs and expenses related to
the preparation, filing and maintenance of all Regulatory Materials and
Regulatory Approvals for Product in the Field in the Licensed Territory, subject
to Section 7.2. Licensor shall pay all costs and expenses related to the
preparation, filing and maintenance of all Regulatory Materials and Regulatory
Approvals for Product in the Licensor Territory.

 

5.4.      Rights of Reference to Regulatory Materials. Licensor hereby grants to
Licensee a right of reference to all Regulatory Materials filed by or on behalf
of Licensor, which right of reference Licensee may use for the sole purpose of
seeking, obtaining and maintaining Regulatory Approvals and Developing and
Commercializing the Aerosolized Products in the Field in the Licensed Territory
and Developing, manufacturing and Commercializing the Non-Aerosolized Products
in the Field in the Licensed Territory. Licensee hereby grants to Licensor and
Licensor’s licensees in the Licensor Territory a right of reference to all
Regulatory Materials filed by or on behalf of Licensee, which right of reference
Licensor may use for the sole purpose of seeking, obtaining and maintaining
Regulatory Approvals and developing, manufacturing (for Non-Aerosolized
Products) and commercializing Product in the Licensor Territory. Each Party
shall support the other Party, as reasonably requested by such other Party, in
obtaining Regulatory Approvals in such other Party’s territory, including
providing necessary documents or other materials required by Laws to obtain
Regulatory Approval in such territory, all in accordance with the terms and
conditions of this Agreement.

 

-26-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

5.5.      No Harmful Actions.

 

(a)     If Licensor reasonably believes that Licensee is taking or intends to
take any action with respect to a Product that is substantially likely to have a
Material Impact in the Licensor Territory, Licensor may bring the matter to the
attention of the JSC. Licensee shall not proceed with any such action or
alternative course of action until it is approved by the JSC in accordance with
Section 3.1(d).

 

(b)     If Licensee reasonably believes that Licensor is taking or intends to
take any action with respect to a Product that is substantially likely to have a
Material Impact in the Field in the Licensed Territory, Licensee may bring the
matter to the attention of the JSC. Licensor shall not proceed with any such
action or alternative course of action until it is approved by the JSC in
accordance with Section 3.1(d).

 

5.6.      Notification of Threatened Action. Each Party shall immediately notify
the other Party of any information it receives regarding any threatened or
pending action, inspection or communication by or from any Third Party,
including a Regulatory Authority, which may affect the Development,
Commercialization or regulatory status of a Product. Upon receipt of such
information, the Parties shall consult with each other to arrive at a mutually
acceptable procedure for taking appropriate action.

 

5.7.      Adverse Event Reporting and Safety Data Exchange. Within [***] the
anticipated launch of a Product in the Licensed Territory, the Parties shall
define and finalize the actions that the Parties shall employ with respect to
such Product to protect patients and promote their well-being in a written
pharmacovigilance agreement (the “Pharmacovigilance Agreement”). These
responsibilities shall include mutually acceptable guidelines and procedures for
the receipt, investigation, recordation, communication, and exchange (as between
the Parties) of adverse event reports, and any other information concerning such
Product’s safety. Such guidelines and procedures will be in accordance with, and
enable the Parties to fulfill, local and national regulatory reporting
obligations under Laws. Furthermore, such agreed procedure will be consistent
with relevant ICH Guidelines, except where said guidelines may conflict with
existing local regulatory or safety reporting requirements, in which case local
reporting requirements shall prevail. Licensee shall report quality complaints,
adverse events and safety data related to such Product in the Field to
applicable Regulatory Authorities in the Licensed Territory, and shall respond
to safety issues and to all requests of Regulatory Authorities relating to such
Product in the Field in the Licensed Territory. Licensor shall maintain a
worldwide safety database pursuant to the terms of the Pharmacovigilance
Agreement. Each Party shall comply with its respective obligations under the
Pharmacovigilance Agreement and shall cause its Affiliates and Sublicensees to
comply with such obligations.

 

-27-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

5.8.     Remedial Actions. Each Party will notify the other Party immediately,
and promptly confirm such notice in writing, if it obtains information
indicating that a Product may be subject to any recall, corrective or other
regulatory action taken by virtue of Laws (a “Remedial Action”). The Parties
will assist each other in gathering and evaluating such information as is
necessary to determine the necessity of conducting a Remedial Action. Each Party
shall, and shall ensure that its Affiliates and sublicensees will, maintain
adequate records to permit the Parties to trace the manufacture, distribution
and use of such Product. If Licensee determines that any Remedial Action with
respect to such Product in the Field in the Licensed Territory should be
commenced or is required by Law or the applicable Regulatory Authority, Licensee
may, at its expense (except to the extent that such Remedial Action is due to
Licensor’s default or inaction), control and coordinate all efforts necessary to
conduct such Remedial Action; provided that, with respect to any such Remedial
Action that is not required by Laws or the applicable Regulatory Authority, the
JSC will review and approve such Remedial Action. If the JSC fails to approve a
Remedial Action that is not imposed upon Licensee by Laws or a Regulatory
Authority within [***] after such Remedial Action is presented to the JSC for
review and approval, then the Parties’ Executive Officers shall, within [***]
thereafter, review and approve such Remedial Action or, if the Executive
Officers fail to approve such Remedial Action within such time period, Licensee
shall make the final decision regarding such Remedial Action notwithstanding
Sections 13.1 and 13.2, provided that, so long as Licensor is the Product
License Holder for a Product, Licensor shall make the final decision regarding
such Remedial Action involving such Product notwithstanding Sections 13.1
and 13.2. Notwithstanding the foregoing, the terms and conditions of any
agreements entered into by and between the Parties regarding manufacture and
supply of a Product shall govern any Remedial Action that relates to the
manufacture and supply of such Product.

 

ARTICLE 6

COMMERCIALIZATION

 

6.1.     Overview of Commercialization in the Licensed Territory. Subject to the
terms and conditions of this Article 6 and subject to oversight by the JSC, as
between the Parties, Licensee is responsible for all aspects of the
Commercialization of Product in the Field in the Licensed Territory, including:
(a) developing and executing a commercial launch and pre-launch plan;
(b) negotiating with applicable Governmental Authorities regarding the price and
achieving reimbursement status of such Product; (c) pre-launch, launch and
post-launch marketing and promotion activities (including providing appropriate
marketing personnel and various marketing tools as appropriate to meet the
Parties’ business objectives in the Licensed Territory); (d) booking sales, and
distribution and performance of related services; (e) handling all aspects of
order processing, invoicing and collection, inventory and receivables;
(f) providing customer support, including handling medical queries, and
performing other related functions; and (g) conforming its practices and
procedures to Laws relating to the marketing, detailing and promotion of such
Product in the Field in the Licensed Territory. Licensee shall bear all of the
costs and expenses incurred in connection with such Commercialization
activities. For clarity, Licensee shall control and execute the commercial
strategy for Product in the Field within the Licensed Territory.

 

-28-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

6.2.      Commercialization Plan for Licensed Territory.

 

(a)     Commercialization. Licensee shall Commercialize Product in the Field in
the Licensed Territory pursuant to a commercialization plan prepared by Licensee
(the “Commercialization Plan”). The Commercialization Plan will include a
reasonably detailed description and timeline of Licensee’s Commercialization
activities in the Field in each country or jurisdiction in the Licensed
Territory for the next year, including Medical Affairs Activities, sales
forecasts and projections, pricing, reimbursement, market research, sales
training, distribution channels, customer service and sales force matters (such
as size, structure of promotional resources and Product positioning and
messaging) related to the launch and sale of Product in such country or
jurisdiction in such year.

 

(b)     Plan and Amendments. Licensee shall inform the JCC of the
Commercialization Plan no later than [***] before the anticipated launch of the
first Product to be Commercialized in the PRC, for review and comment, after
which the JCC shall submit such Commercialization Plan to the JSC for review. On
at least an annual basis, Licensee shall prepare an amendment, as appropriate,
to the then-current Commercialization Plan. Licensee shall keep the JCC informed
about any material amendment to the Commercialization Plan.

 

(c)     Data Sharing. Licensor shall provide at all times during the Term,
relevant data or information reasonably requested by Licensee in Licensor’s
possession or Control to support Commercialization of Product in the Field in
the Licensed Territory. Licensee shall provide at all times during the Term,
relevant data or information reasonably requested by Licensor in Licensee’s
possession or Control to support commercialization of Product in the Licensor
Territory.

 

6.3.      Pricing. Licensee shall determine all pricing of Product in the Field
in the Licensed Territory. For the avoidance of doubt, Licensor does not have
any right to direct, control, or approve Licensee’s pricing of Product in the
Field in the Licensed Territory. With respect to each Product that may be
subject to global price referencing affecting markets outside the Licensed
Territory, Licensee and Licensor shall develop through the JCC a global pricing
strategy for submission and approval by the JSC.

 

6.4.      Pricing Approval. On a country-by-country basis, Licensee shall use
Commercially Reasonable Efforts to obtain and maintain Pricing Approval where
applicable, for Product in the Field in each country in the Licensed Territory
in which it has obtained Drug Approval for such Product.

 

6.5.      Reimbursement Approval. On a country-by-country basis, Licensee shall
use Commercially Reasonable Efforts to obtain and maintain Reimbursement
Approval where applicable, for Product in the Field in each country in the
Licensed Territory in which it has obtained Drug Approval for such Product.

 

6.6.      Commercial Diligence.

 

(a)     Licensee shall use Commercially Reasonable Efforts to Commercialize
Product in the Field in each country or jurisdiction in the Licensed Territory
in which it receives Regulatory Approval. After the launch of each Product in
the Field in the Licensed Territory, Licensee shall commit at least the same
number of sales representatives and the same level of resources and
infrastructure in connection with the Commercialization of such Product as are
expended by Licensee and similarly-sized pharmaceutical companies with
similarly-sized infrastructure to support and carry out similar operations in
connection with the commercialization of products with similar market potential.

 

-29-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(b)     Licensee shall achieve First Commercial Sale of (i) the Surfaxin Product
and/or Surfaxin LS, as the case may be, [***] after Drug Approval therefor has
been obtained from the appropriate Regulatory Authority (or pricing and
reimbursement approval where applicable) [***] to Commercialize the Surfaxin
Product and Surfaxin LS, as applicable, [***]; and (ii) Aerosurf [***] after the
appropriate Regulatory Authority [***] has approved Licensor’s imported product
registration permitting Licensee to Commercialize Aerosurf [***], provided that
Aerosurf is made available [***] by Licensor within a reasonable period of time
in advance of the deadlines set forth in this Section 6.6(b).

 

(c)      Licensee’s FTE and marketing spend (inclusive of costs of sales force,
marketing materials, trade show attendance and medical affairs team) in respect
of Commercializing the Surfaxin Product, Surfaxin LS and Aerosurf in the
Licensed Territory shall be not less than [***] of the gross forecasted revenues
expected to be derived from the sale of such Products as set forth in the
Commercialization Plan.

 

6.7.      Cross-Territorial Restrictions. As permitted by Law, Licensee shall
not, and shall ensure that its Affiliates and Sublicensees will not, either
directly or indirectly, knowingly promote, market, distribute, import, sell or
have sold Product, including via internet or mail order, into countries in the
Licensor Territory. As to such countries in the Licensor Territory, Licensee
shall not, and shall ensure that its Affiliates and Sublicensees will not:
(i) establish or maintain any branch, warehouse or distribution facility for
Product in such countries, (ii) engage in any advertising or promotional
activities relating to Product that are directed primarily to customers or other
purchasers or users of Product located in such countries, (iii) solicit or
accept orders from any prospective purchaser located in such countries, or
(iv) sell or distribute Product to any person in the Licensed Territory who it
knows intends to sell Product in such countries. If Licensee receives any order
from a prospective purchaser located in a country in the Licensor Territory,
Licensee shall refer that order to Licensor, and Licensee shall not accept any
such orders. Licensee shall not deliver or tender (or cause to be delivered or
tendered) Product into a country in the Licensor Territory.

 

6.8.      Territorial Coordination. The Parties shall, where appropriate,
coordinate their Commercialization activities between the Licensor Territory and
the Licensed Territory through the JCC, which coordination may include
implementation of a global branding strategy for each Product in the Field.

 

6.9.      Reports. Each Party shall update the JCC at each regularly scheduled
JCC meeting regarding its commercialization activities and results metrics with
respect to Product in the Field in its applicable territory. Each such update
will be in a form to be agreed by the JCC and will summarize such Party’s
significant commercialization activities with respect to Product in the Field in
its applicable territory pursuant to this Agreement, covering subject matter at
a level of detail reasonably requested by the Parties and sufficient to enable
each Party to assess the other Party’s compliance with its obligations pursuant
to Section 6.6.

 

-30-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

ARTICLE 7

COMPENSATION

 

7.1.      Upfront Payment. In partial consideration of Licensor’s investment in
development of Product in the Field before the Effective Date and Licensor’s
grant of exclusive licenses to Licensee under the Licensor Technology, on or
before July 5, 2017, Licensee shall pay to Licensor a one-time upfront fee of
One Million Dollars ($1,000,000). Such fee shall be non-creditable and
non-refundable.

 

7.2.      Licensed Territory Development Costs. Pursuant to Section 4.3,
Licensee shall solely bear [***] Licensed Territory Development Costs and shall
reimburse Licensor for any expenses paid by Licensor with respect to Development
costs directly incurred in or for the Licensed Territory. Such costs will be
discussed with Licensee and approved by Licensee in advance. Notwithstanding the
above, so long as Licensor is the Product License Holder of a Product in the
Licensed Territory, Licensor shall solely bear all Licensed Territory
Development costs in connection with any filing fees payable to Regulatory
Authorities in the Licensed Territory relative to such Product.

 

7.3.      Milestone Payments.

 

(a)     Regulatory/Commercial Milestones. In addition to the payment set forth
in Section 7.1, Licensee shall pay the following one-time non-refundable
regulatory/commercial milestone payments to Licensor, each within [***] after
the first achievement of each regulatory/commercial milestone event indicated
below:

 

Regulatory/Commercial Milestone Event

Milestone Payment, US$

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(b)      Net Sales Milestone Payments in the Licensed Territory. Licensee shall
make the following one-time, non-refundable, non-creditable milestone payments
to Licensor when the aggregate Net Sales of a given Product or Products, as
applicable, in the Field in the Licensed Territory first reaches the specified
amount listed in the “Milestone Event” column below in any Calendar Year.
Licensee shall pay to Licensor such amount within [***] in which such Milestone
Event is achieved.

 

-31-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

Milestone Event

Milestone Payment,

US$

[***]

[***]

[***]

[***]

[***]

[***]

 

(c)      Milestones for [***]

 

7.4.      Royalties.

 

(a)      Royalty Rates. Licensee shall pay to Licensor non-refundable,
non-creditable royalties on Net Sales of each Product in the Field in the
Licensed Territory during the Term, as calculated by multiplying the applicable
royalty rate set forth below by the corresponding amount of incremental,
aggregated Net Sales of each Product or Products, as applicable, in the Field in
the Licensed Territory each Calendar Year.

 

(i)     Royalty Rates for [***]

 

Annual Net Sales of [***] in the Licensed Territory

Royalty Rate, %

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(ii)     Royalty Rates for Products other than [***]

 

Annual Net Sales of [***]Products (other than [***]) in the Licensed Territory

Royalty Rate,%

[***]

[***]

[***]

[***]

[***]

[***]

 

(b)      Duration. Licensee shall pay to Licensor royalties under this
Section 7.4 on a country-by-country and Product-by-Product basis as follows:

 

-32-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(i)     [***] In consideration of licensed rights to Regulatory Materials, the
technology transfer contemplated under Section 15.3 and trade secrets delivered
and/or any other Licensor Technology rights granted to Licensee under this
Agreement, with respect to [***] as applicable, from the time of First
Commercial Sale of such Product in such country until the latest of (A) the
expiration of the last Valid Claim of all Licensor Patents claiming or covering
such Product, as applicable, in the country of sale, (B) the expiration or
revocation of any applicable Regulatory Exclusivity in the country of sale, and
(C) ten (10) years from the date of First Commercial Sale of such Product in
such country, at the rates set forth in Section 7.4(a)(i). Thereafter, for the
remainder of the Term, Licensee shall pay to Licensor royalties on a
country-by-country basis equal to (x) [***] of the royalty rates set forth in
Section 7.4(a)(i) for a period of [***], and (y) [***] of the royalty rates set
forth in Section 7.4(a)(i) thereafter.

 

(ii)     Product other than [***], from the date of First Commercial Sale of
such Product in such country until the latest of (A) the expiration of the last
Valid Claim of all Licensor Patents claiming or covering such Product, the Drug
or the Device, as applicable, or a component thereof, in the country of sale,
(B) the expiration or revocation of any applicable Regulatory Exclusivity in the
country of sale, and (C) ten (10) years from the date of First Commercial Sale
of such Product in such country, at the rates set forth in Section 7.4(a)(ii);
provided, thereafter, in consideration of trade secrets delivered and/or any
other Licensor Technology rights granted to Licensee under this Agreement, for
the remainder of the Term, Licensee shall pay to Licensor royalties on a
country-by-country basis of [***] the rates set forth in Section 7.4(a)(ii) for
a period of (x) [***] and, thereafter, of [***] of the royalty rates set forth
in Section 7.4(a)(ii) or (y) [***], if any, whichever is the higher.

 

(c)      Reports and Payments. Within [***] following the end of each Calendar
Quarter, commencing with the Calendar Quarter in which the First Commercial Sale
of a Product is made anywhere in the Licensed Territory, Licensee shall provide
Licensor with a report containing the following information for such Calendar
Quarter, on a country-by-country basis: (i) the amount of gross sales of each
Product in the Licensed Territory, (ii) an itemized calculation of Net Sales of
each Product in the Licensed Territory showing deductions provided for in the
definition of “Net Sales” and any rebates that are known to be required in
respect of the Calendar Quarter in question, (iii) the conversion of such Net
Sales from the currency of sale into Dollars, and (iv) the calculation of the
royalty payment due on such sales, showing the application of the reduction, if
any, made in accordance with the terms of Sections 7.4(a) or 7.4(b). Concurrent
with the delivery of the applicable quarterly report, Licensee shall pay in
Dollars all amounts due to Licensor pursuant to this Section 7.4 with respect to
Net Sales by Licensee, its Affiliates and their respective Sublicensees for such
Calendar Quarter.

 

-33-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(d)     Royalty Adjustment. In the event that, at any time during the Term, a
Generic/Branded Generic of a Product is Marketed by a Third Party in any country
in the Licensed Territory, the royalty rate applicable to such Product in such
country shall be reduced by (i) [***] for as long as there is only one
Generic/Branded Generic of such Product being Marketed in such country; and (ii)
[***] for as long as there is more than one Generic/Branded Generic of such
Product being Marketed in such country. Notwithstanding the foregoing: [***].
Prior to any royalty reduction pursuant to this Section 7.4(d), Licensee shall
provide evidence of such Generic/Branded Generic of Product in such country.
Solely for purposes of this Section 7.4(d), “Marketed” means the Third Party is
active in its marketing and promotional efforts with respect to such
Generic/Branded Generic of Product. Examples of “active” include: (x) pursuing
inclusion in a tender process, and (y) marketing and promotional activities that
are similar to those undertaken by Licensee with respect to such Product.

 

7.5.      Sublicense Income. In partial consideration of Licensor’s investment
in development of Products in the Field before the Effective Date and Licensor’s
grant of exclusive licenses to Licensee under the Licensor Technology, Licensee
shall pay to Licensor [***] of any Sublicense Income it receives during the
Term. Licensee will make such payment to Licensor on or before the following
dates:

 

(a)     February 28 for any Sublicense Income received by Licensee on or before
the last day of the Calendar Quarter ending December 31 of the prior Calendar
Year;

 

(b)     May 31 for any Sublicense Income received by Licensee on or before the
last day of the Calendar Quarter ending March 31 of such Calendar Year;

 

(c)     August 31 for any Sublicense Income received by Licensee on or before
the last day of the Calendar Quarter ending June 30 of such Calendar Year; and

 

(d)     November 30 for any Sublicense Income received by Licensee on or before
the last day of the Calendar Quarter ending September 30 of such Calendar Year.

 

Within [***] after the end of each Calendar Quarter (i.e. Feb. 28, May 31,
August 31 and Nov. 30), Licensee shall deliver to Licensor a report setting out
all details necessary to calculate Sublicense Income due under this Section 7.5
for such Calendar Quarter, including the method and currency exchange rates (if
any) used to calculate Sublicense Income.

 

7.6.      Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars will be calculated, on a quarterly basis, using the mid-point rate of
exchange for the last Business Day of the Calendar Quarter as reported in the
Financial Times (London edition) on the last Business Day of each Calendar
Quarter in the quarter before the date of payment.

 

7.7.      Payment Method; Late Payments. Each Party shall make all payments due
hereunder in Dollars by wire transfer of immediately available funds into an
account designated by the Party that is owed such payment (such Party, the
“Payee”). For the avoidance of doubt, to the extent permissible by Laws, the
Payee for Licensee shall be a non-PRC entity. If the Payee does not receive
payment of any sum due to it on or before the due date, simple interest will
thereafter accrue on the sum due to the Payee until the date of payment at the
per annum rate of two percent (2%) over the then-current prime rate as reported
in The Wall Street Journal or the maximum rate allowable by Laws, whichever is
lower.

 

-34-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

7.8.      Records. Each Party shall keep (and shall ensure that its Affiliates
and Sublicensees keep) such records as are required to determine, in accordance
with the Accounting Standards, and this Agreement, the sums or credits due under
this Agreement, including Licensed Territory Development Costs, Net Sales and
Sublicense Income. Such Party shall retain all such books, records and accounts
until the later of (a) three (3) years after the end of the period to which such
books, records and accounts pertain and (b) the expiration of the applicable tax
statute of limitations (or any extensions thereof), or for such longer period as
may be required by Laws. Licensee shall require its Sublicensees to provide to
it a report detailing the foregoing expenses and calculations incurred or made
by such Sublicensee, which report will be made available to Licensor in
connection with any audit conducted by Licensor pursuant to Section 7.9.

 

7.9.      Audits. Each Party may have an independent certified public
accountant, reasonably acceptable to the audited Party, have access during
normal business hours, and upon reasonable prior written notice, to examine only
those records of the audited Party (and its Affiliates and sublicensees) as may
be reasonably necessary to determine, with respect to any Calendar Year ending
not more than three (3) years before such Party’s request, the correctness or
completeness of any report or payment made under this Agreement. The foregoing
right of review may be exercised only once per year and only once with respect
to each such periodic report and payment. Reports of the results of any such
examination will be (a) limited to details of any discrepancies in the audited
Party’s records relating to Product together with an explanation of the
discrepancy and the circumstances giving rise to the discrepancy (b) made
available to both Parties and (c) subject to Article 11. If the audit report
concludes that (i) additional amounts were owed by the audited Party, the
audited Party shall pay the additional amounts, with interest from the date
originally due as provided in Section 7.7 or (ii) excess payments were made by
the audited Party, the auditing Party shall reimburse such excess payments, with
interest from the date when the original payment was made, in either case
((i) or (ii)), within thirty (30) days after the date on which such audit report
is delivered to both Parties. The Party requesting the audit shall bear the full
cost of the performance of any such audit, unless such audit, which covers the
entire Calendar Year, discloses a variance to the detriment of the auditing
Party of more than five percent (5%) from the amount of the original report,
royalty or payment calculation, in which case the audited Party shall bear the
full cost of the performance of such audit. The results of such audit will be
final, absent manifest error.

 

7.10.      Taxes.

 

(a)     Taxes on Income. Each Party shall pay all taxes imposed on its share of
income arising directly or indirectly from the efforts of the Parties under this
Agreement.

 

(b)     Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by one
Party to the other Party under this Agreement. To the extent a Party is required
to deduct and withhold taxes on any payment to the other Party, it shall pay the
amounts of such taxes to the proper Governmental Authority in a timely manner
and promptly transmit to the other Party an official tax certificate or other
evidence of such withholding sufficient to enable the other Party to claim such
payment of taxes. The other Party shall provide the deducting Party any tax
forms that may be reasonably necessary in order for it to not withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
Each Party shall provide the other with reasonable assistance to enable the
recovery, as permitted by Laws, of withholding taxes, value added taxes, or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or
value added tax.

 

-35-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

ARTICLE 8

INTELLECTUAL PROPERTY MATTERS

 

8.1.      Ownership of and Rights to Intellectual Property.

 

(a)      As between the Parties, (i) Licensor is and shall remain the sole owner
of the Licensor Technology, and (ii) Licensee is and shall remain the sole owner
of the Licensee Technology existing as of the Effective Date.

 

(b)       Licensor shall own:

 

(i)     all Improvements to the Licensor Technology and all Improvements to the
Licensee Technology that are conceived, created and reduced to practice solely
by Licensor or Licensee or jointly by the Parties during the Term, which
Improvements relate to (A) Device, its manufacture and use; and (B) Aerosolized
Product, its manufacture and use.  Licensee hereby assigns to Licensor all
Improvements to the Licensor Technology and all Improvements to the Licensee
Technology that are identified or developed by Licensee during the Term; and

 

(ii)     all Improvements to the Licensor Technology and all Improvements to the
Licensee Technology that are conceived, created and reduced to practice solely
by Licensor during the Term, which Improvements relate to Drug, its manufacture
and use (collectively (i) and (ii) are “Licensor Improvements”);

 

(c)       Licensor and Licensee shall jointly own all Improvements to the
Licensor Technology and all Improvements to the Licensee Technology that are
jointly conceived, created and reduced to practice by Licensor and Licensee
during the Term, which Improvements relate to Drug, its manufacture and use
(“Joint Improvements”) and all Patents arising under this Section 8.1(c) are
referred to as “Joint Patents”.

 

(d)       Licensee shall own all Improvements to the Licensor Technology and all
Improvements to the Licensee Technology that are conceived, created and reduced
to practice solely by Licensee during the Term, which Improvements relate to
Drug, its manufacture and use (“Licensee Improvements”);

 

-36-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(e)      Subject to the terms and conditions of this Agreement, Licensee, to the
extent not already granted in Section 2.2, hereby grants to Licensor during the
Term, an exclusive (even as to Licensee), sublicensable license under the
Licensee Technology and Licensee Improvements, including any Joint Improvements
and Joint Patents, to (i) Develop Product in the Field to obtain or maintain
Regulatory Approval in the Licensor Territory, and (ii) use, sell, offer for
sale, import, export, make, have made, distribute, warehouse, market, promote,
apply for and submit applications for Drug Approval and Reimbursement Approval
and otherwise commercialize Product in the Field in the Licensor Territory. If
Licensor desires to use any of the Licensee Technology, Licensee Improvements or
any Joint Improvements in the Licensor Territory during the Term pursuant to the
foregoing license grant, Licensor shall notify Licensee in writing and such
license shall be royalty-free except as set forth below with respect to Licensee
Patents and/or Joint Patents. If Licensor desires to exclusively license any of
the Licensee Technology, Licensee Improvements or any Joint Improvements in the
Licensor Territory after the termination or expiration of this Agreement,
Licensor shall notify Licensee in writing. Following Licensee’s receipt of such
notice, the Parties shall negotiate in good faith and on a case-by-case basis
the terms and conditions of such license, including commercially reasonable
royalty rates, provided that such royalty shall, in no event, exceed [***] and
provided further that such terms and conditions relating to quarterly reporting
and payment, currency exchange, audit rights, prosecution, maintenance and
enforcement of intellectual property, and indemnification for Licensor’s use of
such intellectual property, will otherwise be substantially similar to the
comparable terms contained in this Agreement. Notwithstanding the first sentence
of this Section 8.1(e), if Licensor desires to exclusively license any of the
Licensee Patents and/or Joint Patents in the Licensor Territory during the Term
and/or after the termination or expiration of this Agreement, Licensor shall
notify Licensee in writing. Following Licensee’s receipt of such notice, the
Parties shall negotiate in good faith and on a case-by-case basis, the terms and
conditions of such license, including commercially reasonable royalty rates,
provided that such royalty shall, in no event, exceed [***], and provided
further that such terms and conditions relating to quarterly reporting and
payment, currency exchange, audit rights, prosecution, maintenance and
enforcement of intellectual property, and indemnification for Licensor’s use of
such intellectual property, will otherwise be substantially similar to the
comparable terms contained in this Agreement.

 

(f)     Licensor hereby provides a license to Licensee to use Licensor
Improvements under the same conditions as described in Section 2.1.

 

(g)      For purposes of this Article 8, the term “Party” includes Affiliates,
Sublicensees and designees in the performance of this Agreement.

 

8.2.      Filing, Prosecution and Maintenance of Patents.

 

(a)     Subject to Section 8.2(b), as between the Parties, Licensor may prepare,
file, prosecute and maintain Licensor Patents and any Patents arising under
Section 8.1(b) (the “Licensor Prosecuted Patents”). As between the Parties,
Licensor shall bear all costs incurred by Licensor in connection with the
preparation, filing, prosecution and maintenance of any Licensor Prosecuted
Patent.

 

(b)     If Licensor decides anywhere in the Licensed Territory to abandon any
Licensor Prosecuted Patent or not to apply for an extension of any Licensor
Prosecuted Patent, including a supplementary protection certificate or
equivalent thereof, Licensee may assume Licensor’s rights and responsibilities
under this Section 8.2 with respect to such Licensor Prosecuted Patent in the
Licensed Territory, and in connection with assuming such rights and
responsibilities, Licensee may apply for any such extension (including a
supplementary protection certificate or equivalent thereof) and Licensee will
thereafter be responsible at Licensee’s cost and expense for the prosecution and
maintenance of such Licensor Prosecuted Patent in the Licensed Territory.

 

-37-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(c)     Subject to Section 8.2(d), as between the Parties, Licensee may prepare,
file, prosecute and maintain all Licensee Patents that are not assigned to
Licensor pursuant to Sections 8.1(b). As between the Parties, Licensee shall
bear all costs incurred by Licensee in connection with the preparation, filing,
prosecution and maintenance of any Licensee Patent.

 

(d)     If Licensee decides anywhere in the Licensor Territory to abandon any
Licensee Patent or to not apply for an extension of any Licensee Patent,
including a supplementary protection certificate or equivalent thereof, Licensor
may assume Licensee’s rights and responsibilities under this Section 8.2 with
respect to such Licensee Patent, and in connection with assuming such rights and
responsibilities, Licensor may apply for any such extension (including a
supplementary protection certificate or equivalent thereof) and Licensor will
thereafter become responsible for the prosecution and maintenance of such
Licensee Patent in the Licensor Territory.

 

(e)     The Parties shall agree on a case-by-case basis the appropriate
allocation of costs and control concerning matters regarding the prosecution,
maintenance, defense and infringement of any Joint Patent.

 

8.3.      Patent Enforcement in the Licensed Territory.

 

(a)     Notification. If either Party become aware of any existing or threatened
infringement of any of the Licensor Patents, Joint Patents, or Licensee Patents
in the Field in the Licensed Territory by a Third Party (“Licensed Territory
Infringement”), such Party shall promptly notify the other Party in writing to
that effect and the Parties will consult with each other regarding any actions
to be taken with respect to such Licensed Territory Infringement.

 

(b)     Enforcement Rights. For any Licensed Territory Infringement, each Party
shall share with the other Party all Information available to it regarding such
actual or alleged infringement. As between the Parties, Licensor may bring an
appropriate suit or other action against any person or entity engaged in such
Licensed Territory Infringement, at Licensor’s cost and expense. Licensor shall
have a period of [***] after its receipt or delivery of notice under
Section 8.3(a) to elect to so enforce the Joint Patents, Licensor Patents or
Licensee Patents against such Licensed Territory Infringement (or to settle or
otherwise secure the abatement of such Licensed Territory Infringement). If
Licensor fails or declines to commence a suit to enforce the applicable Joint
Patents, Licensor Patents or Licensee Patents against such Licensed Territory
Infringement or to settle or otherwise secure the abatement of such Licensed
Territory Infringement within such period, then Licensee may commence a suit or
take action to enforce such Joint Patents, Licensor Patents or Licensee Patents
against such Licensed Territory Infringement at its own cost and expense. In
this case, Licensor shall take appropriate actions to enable Licensee to
commence a suit or take the actions set forth in the preceding sentence, at
Licensee’s expense.

 

-38-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(c)      Collaboration. Each Party shall provide to the enforcing Party
reasonable assistance in such enforcement, at such enforcing Party’s request and
expense, including joining such action as a party plaintiff if required by Laws
to pursue such action. The enforcing Party shall keep the other Party regularly
informed of the status and progress of such enforcement efforts, shall
reasonably consider the other Party’s comments on any such efforts, and shall
seek consent of the other Party in any important aspects of such enforcement,
including determination of litigation strategy and filing of material papers to
the competent court, which consent will not be unreasonably withheld,
conditioned or delayed. The non-enforcing Party may obtain separate
representation in such matter by counsel of its own choice and at its own
expense, but such Party shall at all times cooperate fully with the enforcing
Party.

 

(d)      Settlement.

 

(i)     Licensee shall not settle any claim, suit or action that it brought
under Section 8.3(b) in any manner that would negatively impact the applicable
Licensor Patents, Joint Patents or Licensee Patents or that would limit or
restrict the ability of Licensor to develop, make, use, import, offer for sale,
sell or otherwise Commercialize a Product anywhere in the Licensor Territory, or
to make or have made such Product anywhere in the world, without the prior
written consent of Licensor, which consent will not be unreasonably withheld or
delayed. Nothing in this Article 8 requires Licensor to consent to any
settlement that is reasonably anticipated by Licensor to have a substantially
adverse impact upon any Licensor Patent, Joint Patent or Licensee Patent in the
Licensor Territory, or on the development, commercialization, use, importation,
offer for sale or sale of a Product in the Licensor Territory, or to the
manufacture of such Product anywhere in the world.

 

(ii)     Licensor shall not settle any claim, suit or action that it brought
under Section 8.3(b) in any manner that would negatively impact the applicable
Licensor Patents, Joint Patents or Licensee Patents or that would limit or
restrict the ability of Licensee to Develop, make, use, import, offer for sale,
sell or otherwise Commercialize a Product in the Field anywhere in the Licensed
Territory, without the prior written consent of Licensee, which consent will not
be unreasonably withheld, conditioned or delayed. Nothing in this Article 8
requires Licensee to consent to any settlement that is reasonably anticipated by
Licensee to have a substantially adverse impact upon any Licensor Patent, Joint
Patent or Licensee Patent in the Licensed Territory, or to the Development,
manufacture, Commercialization, use, importation, offer for sale or sale of a
Product in the Field in the Licensed Territory.

 

(e)      Expenses and Recoveries. The enforcing Party bringing a claim, suit or
action under Section 8.3(b) shall pay for any expenses incurred by such Party as
a result of such claim, suit, or action. If such Party recovers monetary damages
in such claim, suit or action, such recovery will be allocated first to the
reimbursement of any expenses incurred by the Parties in such litigation, and
any remaining amounts will be retained by the Party bringing suit; provided
that, if Licensee is the Party bringing suit, such remaining amounts (after
deduction of expenses (including legal fees)) will be deemed Net Sales and
Licensee shall make a royalty payment to Licensor with respect thereto in
accordance with Section 7.4.

 

-39-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

8.4.      Infringement of Third Party Rights in the Licensed Territory. Subject
to Article 10, if a Product used or sold by Licensee, its Affiliates or
Sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent granted by a jurisdiction within the Licensed Territory
(each such claim or assertion a “Third Party Claim”), Licensee shall promptly
notify Licensor and the Parties shall agree on and enter into a common interest
agreement, pursuant to which the Parties will agree to work toward their shared,
mutual interest in the outcome of such potential dispute, and thereafter, the
Parties shall promptly meet to consider the Third Party Claim and the
appropriate course of action. Licensee shall defend any such Third Party Claim,
at Licensee’s cost and expense; provided that the provisions of Section 8.3
govern the right of Licensee to assert a counterclaim of infringement of any
Licensor Patents, Joint Patents or Licensee Patents.

 

8.5.      Patent Marking. Licensee and its Affiliates and Sublicensees shall
mark any Product marketed and sold by Licensee or its Affiliates or Sublicensees
hereunder with appropriate patent numbers or indicia; provided, however, that
Licensee will only be required to so mark such Product to the extent such
markings or such notices would affect recoveries of damages or equitable
remedies available under Laws with respect to infringement of Patents in the
Licensed Territory.

 

8.6.      Packaging; Trademarks.

 

(a)     Packaging. Licensee shall design all final commercial packaging and
labeling of each Product for use in the Licensed Territory, and may select the
trademark (s) of each Product in the Licensed Territory and register any
Licensee Mark(s) resulting therefrom at Licensee’s sole cost and expense and in
consultation with Licensor to explore the benefit of a global brand. Licensee
shall provide the design of the packaging and labeling for Aerosolized Products
to Licensor for manufacturing purposes and be responsible for insuring such
design complies with applicable Laws in the Licensed Territory. To the extent
practicable and allowed by Laws as to size, location, and prominence, all
Product packaging and package inserts and any promotional materials associated
with each Product, as applicable, in the Licensed Territory will carry, in a
conspicuous location, the Licensee Mark(s) and the Licensed Marks, if
applicable. Licensor authorizes the use of its Licensed Marks pursuant to
Section 8.6(b). Licensor shall not register or use, in either the Licensor
Territory or the Licensed Territory, any Licensee Mark without Licensee’s prior
written consent.

 

(b)     Trademark License. Licensor grants to Licensee the exclusive right to
use, free of charge, in the Licensed Territory, the trademarks set forth on
Exhibit A and any future Product’s trademarks available to and Controlled by
Licensor in the Licensor Territory (the “Licensed Marks”), and Licensee may
elect, at its discretion, to use such Licensed Marks in the Licensed Territory.
Licensee shall not use any Licensed Mark outside the scope of this Agreement, or
take any action that would materially adversely affect the value of any Licensed
Mark. Licensor retains the right to monitor the use of the Licensed Marks to the
extent necessary to maintain its trademark rights and goodwill therein. Licensee
shall not use any Licensed Mark in packaging materials, package inserts, labels,
labeling and marketing, sales, or advertising and promotional materials in a
manner that has not been approved by Licensor before such use. Notwithstanding
the foregoing, Licensor reserves the right to use the Licensed Marks in the
Licensed Territory for purposes consistent with Licensor’s rights and
obligations under this Agreement.

 

-40-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(c)     Enforcement of Licensed Marks. If either Party or its Affiliate becomes
aware of actual or threatened infringement in the Licensed Territory of any
Licensed Mark, Licensee Mark or of a mark or name confusingly similar to any
Licensed Mark or Licensee Mark, such Party shall promptly notify the other Party
in writing. Licensee may bring infringement or unfair competition actions in the
Licensed Territory involving a Licensed Mark or Licensee Mark. Licensor shall,
at the request and expense of Licensee, cooperate and provide reasonable
assistance in any action described in this Section 8.6(c) and, if required by
Law, join such action. Licensee shall bear the entire cost and expense
associated with such action, and any recovery resulting from such proceeding
will belong entirely to Licensee. Notwithstanding the foregoing, Licensee shall
not settle or accept any settlement from any Third Party in connection with the
adverse use of any Licensed Mark without the prior written consent of Licensor
(such consent not to be unreasonably withheld, conditioned or delayed).

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES; COVENANTS

 

9.1.      Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party as of the Effective Date as follows:

 

(a)     Corporate Existence. It is a company or corporation duly organized,
validly existing, and in good standing under the Laws of the jurisdiction in
which it was incorporated or formed;

 

(b)     Corporate Power, Authority and Binding Agreement. (i) It has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (ii) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder; and (iii) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms, subject to enforcement of
remedies under applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting generally the enforcement of creditors’ rights and
subject to a court’s discretionary authority with respect to the granting of a
decree ordering specific performance or other equitable remedies;

 

(c)     No Conflict. The execution and delivery of this Agreement, the
performance of such Party’s obligations hereunder and the licenses and
sublicenses to be granted pursuant to this Agreement (i) do not and will not
conflict with or violate any requirement of Laws existing as of the Effective
Date; (ii) do not and will not conflict with or violate the certificate of
incorporation, by-laws or other organizational documents of such Party; and
(iii) do not and will not conflict with, violate, breach or constitute a default
under any contractual obligations of such Party or any of its Affiliates
existing as of the Effective Date;

 

-41-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(d)      Other Rights. Neither Party nor any of their respective Affiliates is a
party to or otherwise bound by any oral or written contract or agreement that
will result in any other person obtaining any interest in, or that would give to
any other person any right to assert any claim in or with respect to, any of
such Party’s rights under this Agreement;

 

(e)      No Violation. Neither Party nor any of their respective Affiliates is
under any obligation to any person, contractual or otherwise, that is in
violation of the terms of this Agreement or that would impede the fulfillment of
such Party’s obligations hereunder; and

 

(f)      No Debarment. As of the Effective Date, none of such Party’s employees,
consultants or contractors:

 

(i)      is debarred under Section 306(a) or 306(b) of the FD&C Act or by the
analogous Laws of any Regulatory Authority;

 

(ii)     has, to such Party’s Knowledge, been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or pursuant to the analogous Laws of any Regulatory
Authority, or is proposed for exclusion, or the subject of exclusion or
debarment proceedings by a Regulatory Authority; and

 

(iii)     is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or has
been convicted of a criminal offense that falls within the scope of 42 U.S.C.
§1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred by a Regulatory Authority from
participation, or otherwise ineligible to participate, in any procurement or
non-procurement programs.

 

9.2.      Additional Representations and Warranties of Licensor. Licensor
represents and warrants to Licensee as of the Effective Date as follows:

 

(a)     Licensor Controls the Licensor Patents existing as of the Effective Date
and is entitled to grant the rights and licenses specified herein. The Licensor
Technology existing as of the Effective Date constitutes all of the Licensor
Patents and the Licensor Know-How Controlled by Licensor as of the Effective
Date that are necessary or useful to Develop and Commercialize Product in the
Field in the Licensed Territory. Licensor has not previously assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
the Licensor Technology in the Field in the Licensed Territory in a manner that
conflicts with any rights granted to Licensee hereunder.

 

(b)     To the Knowledge of Licensor and except as publicly disclosed by
Licensor in its SEC filings, there is no actual or threatened infringement of
the Licensor Patents in the Field in the Licensed Territory by any Third Party
that would adversely affect Licensee’s rights under this Agreement.

 

-42-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(c)      To the Knowledge of Licensor and except as publicly disclosed by
Licensor in its SEC filings, the Licensor Patents existing as of the Effective
Date are subsisting and are not invalid or unenforceable, in whole or in part;
there are no claims, judgments or settlements against or amounts with respect
thereto owed by Licensor or any of its Affiliates relating to the Licensor
Patents; and no claim or litigation has been brought or threatened by any Third
Party alleging same.

 

(d)      There are no claims, judgments or settlements against or owed by
Licensor or its Affiliates or, except as publicly disclosed by Licensor in its
SEC filings, pending or, to the Knowledge of Licensor, threatened claims or
litigation relating to the Licensor Technology in the Field in the Licensed
Territory.

 

9.3.      Additional Representations and Warranties of Licensee. Licensee
represents and warrants to Licensor as of the Effective Date as follows:

 

(a)      Each of Licensee and its relevant Affiliates has obtained all licenses,
approvals, permits, registrations, qualifications and authorizations necessary
to carry out and perform its obligations in the Licensed Territory.

 

(b)      None of Licensee or, to the Knowledge of Licensee, its Affiliates have
received written notice of any proceedings before or threatened by any
Regulatory Authority with respect to Licensee or its Affiliates or any facility
at which the Drug, any Product or the Device may be manufactured.

 

9.4.      Covenants

 

(a)      In the course of the Development and Commercialization of Product in
the Licensed Territory, neither Party shall use any employee, consultant or
contractor:

 

(i)       who has been debarred under Section 306(a) or 306(b) of the FD&C Act
or pursuant to the analogous Laws of any Regulatory Authority;

 

(ii)      who, to such Party’s Knowledge, has been charged with, or convicted
of, any felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or otherwise pursuant to the analogous Laws of any Regulatory
Authority, or is proposed for exclusion, or the subject of exclusion or
debarment proceedings by a Regulatory Authority, during the employee’s or
consultant’s employment or contract term with such Party; and

 

(iii)     who is excluded, suspended or debarred from participation, or
otherwise ineligible to participate, in any U.S. or non-U.S. healthcare programs
(or who has been convicted of a criminal offense that falls within the scope
of 42 U.S.C. §1320a-7 but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible), or excluded, suspended or debarred by a
Regulatory Authority from participation, or otherwise ineligible to participate,
in any procurement or non-procurement programs.  Each Party shall notify the
other Party promptly, but in no event later than five (5) Business Days, upon
becoming aware that any of its employees or consultants has been excluded,
debarred, suspended or is otherwise ineligible, or is the subject of exclusion,
debarment or suspension proceedings by any Regulatory Authority.

 

-43-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(b)     Each Party and its Affiliates shall comply in all material respects with
all Laws in the Development and Commercialization of Product in the Licensed
Territory and the performance of its obligations under this Agreement, including
where applicable the statutes, regulations and written directives of the FDA and
any Regulatory Authority having jurisdiction in the Licensed Territory, the FD&C
Act, and the Foreign Corrupt Practices Act of 1977, each as may be amended from
time to time and each to the extent applicable;

 

(c)     Neither Party shall practice or exploit the intellectual property
licensed to such Party under this Agreement except to the extent expressly
permitted under the terms and conditions of this Agreement.

 

(d)     Neither Party shall grant any right or license to any Third Party
relating to any of the intellectual property rights it Controls which would
conflict or interfere with any of the rights or licenses granted to the other
Party under this Agreement.

 

(e)     Each of Licensee and its relevant Affiliates and Sublicensees shall
maintain in full force and effect all licenses, approvals, permits,
registrations, qualifications and authorizations necessary to carry out and
perform its obligations in the Licensed Territory.

 

(f)     Licensee will promptly notify Licensor in writing if Licensee, its
Affiliates, Sublicensees or subcontractors receive written notice of any
proceedings before or threatened by any Regulatory Authority with respect to
Licensee, its Affiliates, Sublicensees or subcontractors or any facility at
which the Drug, any Product or the Device may be manufactured.

 

(g)     None of Licensee or any of its officers, employees or agents shall make
to any Regulatory Authority or in any filing submitted to any Regulatory
Authority any untrue statement of a material fact or omit to state a material
fact required to be provided to such Regulatory Authority or stated in such
filing, or necessary in order to make the statements thereto or therein, in the
light of the circumstances under which they were made, not misleading.

 

9.5.     No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

-44-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

ARTICLE 10

INDEMNIFICATION

 

10.1.     Indemnification by Licensor. Licensor shall, at its sole expense,
defend, indemnify and hold Licensee and its Affiliates and their respective
officers, directors, shareholders or owners, employees, and agents (the
“Licensee Indemnitees”) harmless from and against any and all Third Party
claims, suits, proceedings, damages, losses, liabilities, costs, expenses
(including court costs and reasonable attorneys’ fees and expenses) and
recoveries (collectively, “Claims”) to the extent such Claims arise out of, are
based on, or result from (a) the Development of Product by or on behalf of
Licensor or its Affiliates or its or their sublicensees (other than Licensee and
its Affiliates or Sublicensees), (b) the commercialization of Product by or on
behalf of Licensor or its Affiliates or its or their sublicensees (other than
Licensee or its Affiliates or Sublicensees), (c) Licensor’s manufacturing of
Aerosolized Products, (d) the breach of any of Licensor’s obligations under this
Agreement, including Licensor’s representations and warranties, covenants and
agreements, or (e) the willful misconduct or negligent acts of Licensor, its
Affiliates, its or their sublicensees (other than Licensee and its Affiliates or
Sublicensees) or the officers, directors, employees, or agents of Licensor or
its Affiliates or its or their sublicensees (other than Licensee and its
Affiliates or Sublicensees). The foregoing indemnity obligation will not apply
(i) to the extent that the Licensee Indemnitees fail to comply with the
indemnification procedures set forth in Section 10.3 and Licensor’s defense of
the relevant Claim is prejudiced by such failure; or (ii) to Claims for which
Licensee has an obligation to indemnify Licensor pursuant to Section 10.2, as to
which Claims each Party shall indemnify the other to the extent of its
respective liability for such Claims.

 

10.2.     Indemnification by Licensee. Licensee shall, at its sole expense,
defend, indemnify and hold Licensor and its Affiliates and their respective
officers, directors, shareholders or owners, employees, and agents (the
“Licensor Indemnitees”) harmless from and against any and all Claims to the
extent such Claims arise out of, are based on, or result from (a) the
Development of Product by or on behalf of Licensee or its Affiliates or its or
their Sublicensees, (b) Licensee’s manufacturing of Non-Aerosolized Products,
(c) Commercialization of Product by or on behalf of Licensee or its Affiliates
or its or their Sublicensees, (d) the breach of any of Licensee’s obligations
under this Agreement, including Licensee’s representations and warranties,
covenants and agreements, or (e) the willful misconduct or negligent acts of
Licensee, its Affiliates, or the officers, directors, employees, or agents of
Licensee or its Affiliates. The foregoing indemnity obligation will not apply
(i) to the extent that the Licensor Indemnitees fail to comply with the
indemnification procedures set forth in Section 10.3 and Licensee’s defense of
the relevant Claim is prejudiced by such failure; or (ii) to Claims for which
Licensor has an obligation to indemnify Licensee pursuant to Section 10.1, as to
which Claims each Party shall indemnify the other to the extent of its
respective liability for such Claims.

 

-45-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

10.3.     Indemnification Procedures. The Party claiming indemnity under this
Article 10 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim. The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought.
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, the Indemnifying
Party may assume and conduct the defense of the Claim with counsel of its
choice. The Indemnifying Party shall not settle any Claim without the prior
written consent of the Indemnified Party, not to be unreasonably withheld,
conditioned or delayed, unless the settlement involves only the payment of
money. So long as the Indemnifying Party is actively defending the Claim in good
faith, the Indemnified Party shall not settle or compromise any such Claim
without the prior written consent of the Indemnifying Party. If the Indemnifying
Party does not assume and conduct the defense of the Claim as provided above,
(a) the Indemnified Party may defend against, consent to the entry of any
judgment, or enter into any settlement with respect to such Claim in any manner
the Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party will remain responsible to
indemnify the Indemnified Party as provided in this Article 10.

 

10.4.     Limitation of Liability. EXCEPT AS SET FORTH IN SECTION 12.7, NEITHER
PARTY WILL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.4 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT (A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
PARTY UNDER SECTIONS 10.1 OR 10.2, (B) DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
CONFIDENTIALITY OBLIGATIONS IN Article 11, OR (C) DAMAGES TO THE EXTENT ARISING
FROM OR RELATING TO WILLFUL MISCONDUCT OR FRAUDULENT ACTS OF A PARTY.

 

10.5.     Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, or shall self-insure, in each case in a manner
adequate to cover its obligations under this Agreement and consistent with
normal business practices of prudent companies similarly situated at all times
during which Product is being clinically tested or commercially distributed or
sold by such Party. Each Party shall procure insurance or self-insure at its own
expense. Such insurance does not create a limit of either Party’s liability with
respect to its indemnification obligations under this Article 10. Each Party
shall provide the other Party with written evidence of such insurance or
self-insurance upon request. Each Party shall provide the other Party with
written notice at least thirty (30) days before the cancellation, non-renewal or
material change in such insurance.

 

-46-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

ARTICLE 11

CONFIDENTIALITY

 

11.1.     Confidentiality. Each Party agrees that, during the Term and for a
period of [***] thereafter (except in respect of trade secrets, for which the
obligations under this Section 11.1 shall expire upon such trade secret no
longer being a trade secret through no fault of the receiving Party or anyone to
whom the receiving Party disclosed the trade secret), it and its Affiliates
shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as provided for in this Agreement (which
includes the exercise of any rights or the performance of any obligations
hereunder) any Confidential Information furnished to it or its Affiliate by the
other Party or its Affiliate pursuant to this Agreement, except to the extent
expressly authorized by this Agreement or as otherwise agreed to in writing by
the Parties. The foregoing confidentiality and non-use obligations do not apply
to any portion of the other Party’s Confidential Information that the receiving
Party can demonstrate by competent written proof:

 

(a)     was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party or its Affiliate;

 

(b)     was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party or its Affiliate;

 

(c)     became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliate in breach of this Agreement;

 

(d)     was disclosed on a non-confidential basis to the receiving Party or its
Affiliate by a Third Party who had a legal right to make such disclosure and who
did not obtain such information directly or indirectly from the other Party or
its Affiliate; or

 

(e)     was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application or use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.

 

11.2.     Authorized Disclosure. Notwithstanding the obligations set forth in
Section 11.1, a Party or its Affiliate may disclose the other Party’s
Confidential Information and the terms of this Agreement to the extent:

 

(a)     such disclosure is reasonably necessary (i) for the filing or
prosecuting of Patent rights as contemplated by this Agreement; (ii) to comply
with the requirements of Regulatory Authorities with respect to obtaining and
maintaining Regulatory Approval of a Product; or (iii) for prosecuting or
defending litigation as contemplated by this Agreement;

 

(b)     such disclosure is reasonably necessary to its officers, directors,
employees, agents, consultants, contractors, licensees, sublicensees, attorneys,
accountants, lenders, insurers or licensors on a need-to-know basis for the sole
purpose of performing its obligations or exercising its rights under this
Agreement; provided that in each case, the disclosees are bound by obligations
of confidentiality and non-use no less stringent than those contained in this
Agreement;

 

-47-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(c)     such disclosure is reasonably necessary to any bona fide potential or
actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship; provided that in each case, the
disclosees are bound by written obligations of confidentiality and non-use
having a minimum term of [***] (or in respect of trade secrets, for such longer
period as is set forth in the initial clause of Section 11.1); or

 

(d)     such disclosure is reasonably necessary to comply with Laws, including
regulations promulgated by applicable security exchanges, court order,
administrative subpoena or other order.

 

Notwithstanding the foregoing, if a Party or its Affiliate is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 11.2(a) or 11.2(d), such Party shall promptly notify the other Party of
such required disclosure and, upon the other Party’s request, such Party and its
Affiliates shall use reasonable efforts to obtain, or to assist the other Party
in obtaining, a protective order preventing or limiting the required disclosure.

 

11.3.     Technical Publication. Licensee shall ensure that all publications,
and other forms of public disclosure such as abstracts and presentations, of
results of studies carried out under this Agreement or otherwise relating to a
Product (each of the foregoing, a “Publication”) comply with the strategy
established by the JDC pursuant to Section 3.2(a)(iv). Licensee shall not submit
for publication, publish or present a Publication without the opportunity for
prior review by Licensor, except to the extent required by Laws. If Licensee or
its Affiliate seeks to submit, publish or present a Publication, it shall
provide Licensor the opportunity to review and comment on the proposed
Publication at least sixty (60) days before its intended submission for
publication or presentation. Licensor shall provide Licensee or its Affiliate
with Licensor’s reasonable comments in writing, if any, within thirty (30) days
after receipt of such proposed Publication. Licensee or its Affiliate shall
consider in good faith such comments provided by Licensor and shall comply with
Licensor’s request to remove any and all of Licensor’s Confidential Information
from the proposed Publication. In addition, Licensee or its Affiliate shall
delay the submission for a period of up to forty-five (45) days if Licensor can
demonstrate reasonable need for such delay to prepare and file a patent
application for which it has prosecution control pursuant to this Agreement. If
Licensor fails to provide its comments to Licensee or its Affiliate within such
thirty (30)-day period, Licensor will be deemed to not have any comments, and
Licensee or its Affiliate may submit for publication or present in accordance
with this Section 11.3 after the thirty (30)-day period has elapsed. Licensee or
its Affiliate shall provide Licensor a copy of the manuscript, abstract or
presentation at the time of the submission or presentation, as applicable.
Licensee or its Affiliate agrees to acknowledge the contributions of Licensor
and its Affiliates and their respective employees in all publications, as
scientifically appropriate.

 

11.4.     Publicity; Terms of Agreement.

 

(a)     The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in this Section 11.4.

 

-48-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(b)     The Parties shall make a joint public announcement of the execution of
this Agreement in a form acceptable to both Parties, which press release will be
issued on or promptly after the Effective Date.

 

(c)     After release of such press release, if Licensee or its Affiliate
desires to make a public announcement concerning this Agreement or any
scientific, clinical or regulatory announcements, Licensee or its Affiliate
shall give reasonable prior advance notice of the proposed text of such
announcement to Licensor for its prior review and approval (except as otherwise
provided), such approval not to be unreasonably withheld, conditioned or
delayed. Licensor shall provide its comments, if any, within five (5) Business
Days after receiving the announcement for review, or such shorter period as may
be reasonably required in order for Licensee or its Affiliate to comply with any
applicable deadline for making such announcement (as such deadline is
communicated by Licensee or its Affiliate to Licensor). In addition, where
required by Laws, including regulations promulgated by applicable security
exchanges, Licensee or its Affiliate may make a press release announcing the
achievement of each milestone under this Agreement as it is achieved, the
achievements of Regulatory Approvals in the Licensed Territory as they occur, or
any other material event with respect to this Agreement or Licensee’s
performance thereof, subject to the review procedure set forth in the preceding
sentence; provided that the review period will be reduced to two (2) Business
Days (or such shorter period as may be reasonably required in order for Licensee
or its Affiliate to comply with any applicable deadline for making such press
release, as such deadline is communicated by Licensee or its Affiliate to
Licensor) if the deadline for making such disclosure is five (5) or fewer
Business Days after such achievement or event. In relation to Licensor’s review
of such an announcement, Licensor may make specific, reasonable comments on such
proposed press release within the prescribed time for commentary, but shall not
withhold, condition, or delay its consent to disclosure of the information that
the relevant milestone or Regulatory Approval has been achieved or material
event has occurred. Neither Licensee nor its Affiliate is required to seek the
permission of Licensor to repeat any information regarding the terms of this
Agreement that has already been publicly disclosed by Licensee or its Affiliate
in accordance with this Section 11.4, if such information remains accurate as of
such time.

 

(d)     The Parties acknowledge that either or both Parties may be obligated to
file under Laws a copy of this Agreement with the U. S. Securities and Exchange
Commission (“SEC”), the Hong Kong Securities and Exchange Commission or other
Governmental Authorities. Each Party shall make such a required filing and shall
request confidential treatment of the commercial terms and sensitive technical
terms hereof and thereof to the extent such confidential treatment is reasonably
available to such Party. In the event of any such filing, each Party shall
provide the other Party with a copy of this Agreement marked to show provisions
for which such Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s comments thereon to the extent
consistent with the legal requirements, with respect to the filing Party,
governing disclosure of material agreements and material information that must
be publicly filed.

 

-49-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

11.5.     Prior Confidentiality Agreements. Any prior confidentiality agreements
(including the Mutual Confidential Disclosure Agreement dated [***] between the
Parties) shall remain in full force and effect. All Information disclosed by a
Party or its Affiliate to the other Party or its Affiliate pursuant to any prior
confidentiality agreements is such Party’s Confidential Information disclosed
hereunder and the other Party shall, and its Affiliates and disclosees will
have, the confidentiality, non-use and non-disclosure obligations set forth in
this Article 11. If any such obligations conflict with the obligations set forth
in such prior confidentiality agreements, then the other Party and its
Affiliates and disclosees shall comply with the obligations set forth in this
Article 11.

 

11.6.     Return of Confidential Information. Except as otherwise set forth in
this Agreement, upon termination of this Agreement, the receiving Party will
promptly return all of the disclosing Party’s Confidential Information,
including all reproductions and copies thereof in any medium, except that the
receiving Party may retain one copy for its legal files.

 

11.7.     Unauthorized Use. If either Party becomes aware or has Knowledge of
any unauthorized use or disclosure of the other Party’s Confidential
Information, it will promptly notify the other Party of such unauthorized use or
disclosure.

 

11.8.     Exclusive Property. All Confidential Information is the sole and
exclusive property of the disclosing Party and the permitted use thereof by the
receiving Party will be in accordance with the license and other rights granted
by either Party to the other Party as provided for in this Agreement.

 

ARTICLE 12

TERM AND TERMINATION

 

12.1.     Term. This Agreement becomes effective on the Effective Date, and,
unless sooner terminated as specifically provided in this Agreement, continues
in effect on a country-by-country basis for the commercial life of each Product
in each country in the Licensed Territory (the “Term”).

 

12.2.     Termination for Bankruptcy. Either Party shall have the right to
terminate this Agreement in its entirety upon immediate written notice to the
other Party in the event such other Party (i) applies for or consents to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property, (ii)
makes a general assignment for the benefit of its creditors, (iii) commences a
voluntary case under the Bankruptcy Code of any country, (iv) files a petition
seeking to take advantage of any applicable Laws relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or readjustment of debts,
(v) fails to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in any involuntary case under the
Bankruptcy Code of any country, (vi) takes any corporate action for the purpose
of effecting any of the foregoing, (vii) has a proceeding or case commenced
against it in any court of competent jurisdiction, seeking (A) its liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
its debts, (B) the appointment of a trustee, receiver, custodian, liquidator or
the like of all or any substantial part of its assets, or (C) similar relief
under the Bankruptcy Code of any country, or an order, judgment or decree
approving any of the foregoing is entered and continues unstayed for a period of
sixty (60) days, or (viii) has an order for relief against it entered in an
involuntary case under the Bankruptcy Code of any country.

 

-50-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

12.3.     Termination by Regulatory Authority. Should any serious and unexpected
events or issues occur with respect to the safety of a Product as a result of
which (i) Regulatory Approval for such Product is terminated or suspended in one
or more regulatory jurisdictions or countries in the Licensed Territory, or (ii)
a Regulatory Authority directs or requests discontinuance of Development, use or
sale of such Product in one or more jurisdictions or countries in the Licensed
Territory, then each Party’s obligations under this Agreement with respect to
such Product will be suspended in such regulatory jurisdictions or countries (as
applicable) until such serious safety event is resolved and Regulatory Approval
for such Product is no longer terminated or suspended or the Regulatory
Authority has given approval again to distribute or sell such Product (as
applicable) in such regulatory jurisdictions or countries. Either Party may, at
its discretion and upon written notice to the other Party, terminate this
Agreement with respect to such Product in such regulatory jurisdictions or
countries pursuant to this Section 12.3 if such Party’s obligations under this
Agreement are suspended pursuant to this Section 12.3 for a period in excess of
eighteen (18) months.

 

12.4.     Termination for Breach. Each Party (the “Non-Breaching Party”) may
terminate this Agreement in its entirety or on a country-by-country basis
immediately upon written notice to the other Party (the “Breaching Party”) if
the Breaching Party materially breaches its obligations under this Agreement
and, after receiving written notice identifying such material breach in
reasonable detail (a “Default Notice”), fails to cure such material breach
within [***] after delivery of the Default Notice (or within [***] after
delivery of the Default Notice if such material breach is solely based on the
Breaching Party’s failure to pay any amounts due hereunder). If a Party gives
notice to the Breaching Party pursuant this Section 12.4 as a result of a
material breach (or alleged material breach) by the Breaching Party and, on or
before the end of the cure period therefor, either Party has referred the matter
to arbitration pursuant to Section 13.1, in either case where the Breaching
Party is in good faith disputing such basis for termination pursuant to this
Section 12.4, then (i) such cure period will be suspended, and (ii) this
Agreement will not terminate, unless and until such senior executives resolve
the dispute or such arbitrator issues a final ruling or award upholding such
basis for termination (or unless and until the Breaching Party is no longer
disputing such basis in good faith, if earlier). If such arbitrator issues a
final ruling or award upholding such basis for termination, then the cure period
will resume, and the Breaching Party will have the remainder of the cure period
to cure the material breach. If the material breach is so cured within the
remainder of the cure period, then this Agreement will remain in full force and
effect, otherwise this Agreement will terminate. If such court issues a final
ruling rejecting such basis for termination, then this Agreement will remain in
full force and effect.

 

-51-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

12.5.     Effects of Early Termination. Upon early termination of this Agreement
in its entirety, or with respect to a Product or country in the Licensed
Territory by Licensor pursuant to Sections 12.2 (subject to Section 12.6), 12.3
or 12.4, or by Licensee pursuant to Sections 12.2 (subject to Section 12.6),12.3
or 12.4, the following will apply only with respect to such Product or country:

 

(a)     Reversion of Rights. All rights and licenses granted to Licensee in
Article 2 will terminate, all rights of Licensee under the Licensor Technology
will revert to Licensor, and Licensee and its Affiliates will cease all use of
the Licensor Technology. Except as set forth below, all rights and licenses
granted to Licensor in Article 2 will terminate, all rights of Licensor under
the Licensee Technology will revert to Licensee, and Licensor and its Affiliates
will cease all use of the Licensee Technology.

 

(b)     Regulatory Materials and Approvals. Licensee will assign, and hereby
does assign effective as of the effective date of such early termination, to
Licensor all Regulatory Materials and Regulatory Approvals and all other
documents necessary to further Develop and Commercialize any terminated Product
in the Licensed Territory, as they exist as of the date of such early
termination (and all of Licensee’s right, title and interest therein and
thereto). Licensee will provide to Licensor one (1) copy of the foregoing
documents, all documents and filings contained in or referenced in any such
Regulatory Materials and Regulatory Approvals, together with the raw and
summarized data for any preclinical and Clinical Studies of such terminated
Product. For clarity, Licensor will have the right to use the foregoing material
information, materials and data developed by Licensee solely in connection with
Licensor’s development, manufacture and commercialization of the terminated
Product. Licensor will have the right to seek specific performance of Licensee’s
obligations referenced in this Section 12.5(b) and/or in the event of failure to
obtain assignment, Licensee hereby consents and grants to Licensor the right to
access and reference (without any further action required on the part of
Licensee, whose authorization to file this consent with any Regulatory Authority
is hereby granted) any and all such Regulatory Materials and Regulatory
Approvals for any regulatory or other use or purpose. Without limiting the
foregoing in this paragraph, to the extent applicable, Licensee’s obligations
under this Section 12.5(b) will continue with respect to all countries in the
Licensed Territory for which there is a failure to obtain assignment of all
Regulatory Materials and Regulatory Approvals.

 

(c)     Information Transfer. Licensee will provide to Licensor all data and
Information generated during the Term necessary for the development and/or
commercialization of the terminated Product and assign (or, if applicable, cause
its Affiliate to assign) to Licensor all of Licensee’s (and such Affiliate’s)
entire right, title and interest in and to all such data and Information.
Licensee will provide to Licensor the tangible embodiments of all other
Information Controlled by Licensee and its Affiliates in existence as of the
effective date of such early termination relating to the development,
manufacturing, and commercialization of the terminated Product, including
without limitation Licensee’s manufacturing processes, techniques and trade
secrets necessary for and used in the manufacture of such terminated Product as
of the effective date of such early termination and all Information specifically
relating to any composition, formulation, method of use or manufacture of the
terminated Product. Licensee will grant, and hereby does grant effective as of
the effective date of such early termination, to Licensor a non-exclusive,
irrevocable, royalty-free, transferable, sublicensable, worldwide right and
license under such Information for developing, making, using, importing, selling
and offering for sale the terminated Product in the Licensed Territory. Licensee
will reasonably cooperate with Licensor to assist Licensor with understanding
and using the Information provided to Licensor under this Section 12.5(c).

 

-52-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(d)     Trademarks. All rights and licenses granted to Licensee under Section
8.6(b) will terminate, all rights of Licensee to use the Licensed Marks will
revert to Licensor, and Licensee and its Affiliates will cease all use of the
Licensed Marks. To the extent that Licensee owns any Licensee Marks (including
without limitation any Product trademarks) and/or domain names that pertain
specifically to the terminated Product that Licensor believes would be necessary
for the commercialization of the terminated Product (as then currently marketed,
but not including any marks that include, in whole or part, any corporate name
or logo of Licensee), except as provided in Section 12.6, Licensee will assign
(or, if applicable, cause its Affiliate to assign), and hereby does assign
effective as of the effective date of such early termination, to Licensor all of
Licensee’s (and such Affiliate’s) right, title and interest in and to any such
Licensee Marks (including any registered or unregistered trademark, trademark
application, trade name or internet domain name) in such country.

 

(e)     Continuing Obligations. Neither Party will be relieved of any obligation
that accrued prior to the effective date of such early termination. All amounts
due or payable to Licensor or to Licensee, as the case may be, that were accrued
prior to the effective date of early termination will remain due and payable.
Except as otherwise expressly provided herein, no additional amounts will be
payable based on events occurring after the effective date of termination;
provided that the foregoing will not be deemed to limit either Party’s
indemnification obligations under this Agreement for acts or omissions incurring
prior to the effective date of such early termination that are the subject of
such indemnification even if the indemnification amount cannot be accrued or
determined as of the effective date of such early termination.

 

(f)     Retention of Payments. Licensor will have the right to retain all
amounts previously paid to Licensor by Licensee and Licensee will have the right
to retain all amounts previously paid to Licensee by Licensor.

 

(g)     No Compensation. Licensor will not owe any compensation to Licensee for
the research, development, manufacture, or commercialization of the terminated
Product in the event of any such early termination of this Agreement by
Licensor, without prejudice to any rights that either Party may have to bring a
claim for damages arising out of this Agreement and the termination thereof or
any other amounts payable with respect to activities conducted prior to the
effective date of such early termination.

 

(h)     Costs. Any costs and expenses incurred by Licensee in connection with
the assignments and transfers made by Licensee under this Section 12.5 will be
borne by Licensee.

 

-53-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

(i)     Transition Assistance. In addition to the obligations of Licensee set
forth above in this Section 12.5, upon early termination of this Agreement by
Licensor in its entirety or with respect to a Product or country in the Licensed
Territory pursuant to Sections 12.2, 12.3 or 12.4 or by Licensee pursuant to
Section 12.3, the following will apply only with respect to such terminated
Product and/or country: Licensee shall provide such assistance, as expeditiously
as possible, at no cost to Licensor, and as may be, and for so long as,
reasonably necessary for Licensor to continue Development and/or
Commercialization of the terminated Product throughout the Licensed Territory
(to the extent Licensee, its Affiliates and Sublicensees are then performing or
having performed such activities), including (i) furnishing to Licensor any
safety information owned or Controlled by Licensee and (ii) assigning or
amending as appropriate, upon request of Licensor, any agreements or
arrangements with Third Party contractors to Develop, distribute, sell or
otherwise Commercialize the terminated Product in the Licensed Territory. To the
extent that any such contract between Licensee and a Third Party is not
assignable to Licensor, Licensee shall reasonably cooperate with Licensor to
arrange to continue to provide such services for a reasonable time after such
early termination.

 

12.6      Intellectual Property. Notwithstanding Sections 12.2 and 12.5, the
Parties acknowledge and agree that the licenses granted by the Parties pursuant
to Sections 2.1, 2.2 and all other rights granted under or pursuant to this
Agreement are and shall otherwise be deemed to be, for purposes of Section
365(n) of the Bankruptcy Code (or analogous provisions of the bankruptcy laws of
any foreign Governmental Authority), licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code (or analogous
foreign provisions), and that this Agreement is an executory contract governed
by Section 365(n) of the Bankruptcy Code (or analogous foreign provisions) in
the event that a bankruptcy proceeding is commenced involving either Party (as
licensor hereunder). Licensee, as the licensee of such rights under Sections 2.1
and 8.6 (b), and Licensor, as the licensee of such rights under Section 2.2,
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code (or analogous foreign provisions). The foregoing provisions of
this Section 12.6 are without prejudice to any rights the Parties may have
arising under the Bankruptcy Code or other applicable Laws.

 

12.7     Termination by Licensee; Liquidated Damages. Notwithstanding Sections
12.4 and 12.5, in the event Licensor and/or its Affiliates is in material breach
of its obligation(s) under this Agreement due to a material failure to honor
Licensee’s exclusive rights in and for the Licensed Territory as set forth in
Section 2.1 of this Agreement, and such breach is not cured in accordance with
the cure provisions and modalities set forth in Section 12.4, then Licensee may
either (a) terminate this Agreement in accordance with Section 12.4, in which
case the effects of termination set forth in Section 12.5 shall apply, or (b)
not terminate this Agreement,[***]  For clarity, such [***] shall not eliminate
or in any way compromise Licensee’s right to also seek an injunction that orders
Licensor and its Affiliates to cure its/their material breach to honor
Licensee’s exclusive rights in and for the Licensed Territory as set forth in
Section 2.1 of this Agreement.

 

12.8.     Survival. Early termination or expiration of this Agreement will not
affect rights or obligations of the Parties under this Agreement that have
accrued before the date of early termination or expiration. Notwithstanding
anything to the contrary contained herein, the following provisions will survive
any expiration or early termination of this Agreement: Article 1 (Definitions)
to the extent applicable, Sections 7.8, 7.9 and 7.10, Article 8 (Intellectual
Property Matters) to the extent applicable, Article 10 (Indemnification),
Article 11 (Confidentiality), Article 12 (Term and Termination), Article 13
(Dispute Resolution) and Article 14 (Miscellaneous).

 

-54-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

ARTICLE 13

DISPUTE RESOLUTION

 

13.1.     Arbitration. In the event of any disputes, controversies or
differences between the Parties (except for disputes arising from the JSC, which
will be handled pursuant to Section 13.2 and only handled pursuant to this
Section 13.1 as provided in Section 13.2), arising out of, in relation to, or in
connection with, this Agreement, including any alleged failure to perform or
breach of this Agreement, or any issue relating to the validity, construction,
interpretation, enforceability, performance, application or early termination of
this Agreement (each, a “Dispute”), upon the written request of either Party,
the Parties agree to meet and discuss in good faith an amicable resolution
thereof, which good faith efforts shall include at least one in-person meeting
between the Executive Officers of each Party. If the Dispute is not resolved
within thirty (30) days following the written request for amicable resolution,
then either Party may then initiate arbitration under this Section 13.1. Any
Dispute that the Parties do not resolve through amicable resolution will be
settled by binding arbitration administered by JAMS, Inc., pursuant to its
Comprehensive Arbitration Rules and Procedures then in effect (the “JAMS
Rules”), except as otherwise provided. The number of arbitrators will be three
(3). The first arbitrator will be selected by Licensor, the second arbitrator
will be selected by Licensee, and the third arbitrator will be selected by
mutual agreement of the first and second arbitrators. The arbitration will be
conducted in London (United Kingdom). The language of the arbitration will be
English. Judgment on the award may be entered in any court having jurisdiction.
Except as may be required by Law, neither Party may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of the other Party.

 

13.2.     Referred from JSC. With respect to disputes arising from matters
delegated or referred to the JSC pursuant to the terms of this Agreement, either
Party may, by written notice to the other Party, have such dispute referred to
each Party’s Executive Officers for attempted resolution by good faith
negotiations within [***] after such notice is received. If the Executive
Officers of the Parties are not able to resolve the dispute within the [***]
period described above, then the Executive Officer of Licensor or Licensee, as
the case may be, may cast the deciding vote for the JSC as provided in
Section 13.2(a) or 13.2(b). If neither Party has the right to cast the deciding
vote for the JSC pursuant to Section 13.2(a) or 13.2(b) (e.g., where
Section 13.2(a) or 13.2(b) provides for exceptions to the Executive Officer’s
right to make the final decision), then either Party may submit the dispute for
resolution pursuant to Section 13.1.

 

(a)     Licensor Decisions. The Executive Officer of Licensor may make the final
decision with respect to: [***] Nothing in this Section 13.2(a) will be
construed to limit Licensor’s (A) ability to carry out day-to-day decisions
related to its Development activities, if any, as set forth in the Development
Plan, (B) compliance with Laws or reporting requirements to Regulatory
Authorities, or (C) sole discretion with respect to pricing decisions for
Product in the Licensor Territory.

 

(b)     Licensee Decisions. The Executive Officer of Licensee may make the final
decision with respect to: [***] Nothing in this Section 13.2(b) will be
construed to limit Licensee’s (A) ability to carry out day-to-day decisions
related to its Development activities as set forth in the Development Plan,
(B) compliance with Laws or reporting requirements to Regulatory Authorities, or
(C) sole discretion with respect to pricing decisions for Product in the Field
in the Licensed Territory.

 

-55-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

13.3.     Equitable Relief. Notwithstanding Sections 13.1 and 13.2, each Party
acknowledges that its breach of Article 11 may cause irreparable harm to the
other Party, which cannot be reasonably or adequately compensated by damages in
an action at law. By reason thereof, each Party agrees that the other Party may,
in addition to any other remedies it may have under this Agreement or otherwise,
seek preliminary and permanent injunctive and other equitable relief from any
court of competent jurisdiction to prevent or curtail any actual or threatened
breach of Article 11 that is reasonably likely to cause it irreparable harm. In
addition, notwithstanding Sections 13.1 and 13.2, to the fullest extent provided
by Law, either Party may bring an action in any court of competent jurisdiction
for injunctive relief (or any other provisional remedy) to protect a Party’s
rights or enforce a Party’s obligations under this Agreement pending final
resolution of any claims related thereto pursuant to the dispute resolution
procedure set forth in Section 13.1.

 

13.4.     No Limitation of Remedies. Each Party shall be free, pursuant to
Section 13.1, to seek (without restriction as to the number of times it may
seek) damages, costs and remedies that may be available under Laws or in equity
and shall be entitled to offset the amount of any damages and costs obtained in
a final determination under Section 13.1 of monetary damages or costs (as
permitted by this Agreement) against the other Party against any amounts
otherwise due to such other Party under this Agreement. It is understood and
agreed that either Party shall be entitled to seek specific performance as a
remedy to enforce the provisions of this Article 13, in addition to any other
remedy to which such Party may be entitled by Laws. Nothing in this Article 13
shall be deemed to limit any remedy to which either Party may be entitled by
Laws.

 

13.5.     Governing Law. This Agreement and all disputes arising out of or
related to this Agreement or any breach hereof shall be governed by and
construed under the Laws of England and Wales, without giving effect to any
choice of law principles that would require the application of the Laws of a
different state.

 

ARTICLE 14

MISCELLANEOUS

 

14.1.     Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, together with the Development Plan, the Pharmacovigilance Agreement and
any other documents delivered pursuant hereto or thereto sets forth the
complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and thereto and their Affiliates with respect to the subject
matter hereof and supersedes, as of the Effective Date, all prior and
contemporaneous agreements and understandings between the Parties with respect
to the subject matter hereof. There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties with respect to the subject matter of this
Agreement other than as are set forth in this Agreement, the Development Plan
and the Pharmacovigilance Agreement. No subsequent alteration, amendment, change
or addition to this Agreement will be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.

 

-56-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

14.2.     Force Majeure. Both Parties will be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the prevention to the other Party. Such excuse will continue for so long as
the condition constituting force majeure continues and the non-performing Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure includes conditions beyond the control of the Parties,
including an act of God, war, civil commotion, terrorist act, epidemic, failure
or default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, and storm or like catastrophe.
Notwithstanding the foregoing, except in the case of a force majeure event that
directly prohibits or otherwise directly prevents a Party from performing its
payment obligations under this Agreement, a Party will not be excused from
making payments owed hereunder because of a force majeure affecting such Party.
If a force majeure persists for more than [***], then the Parties will discuss
in good faith the modification of the Parties’ obligations under this Agreement
to mitigate the delays caused by such force majeure.

 

14.3.     Notices. Any notice required or permitted to be given under this
Agreement will be in writing, will specifically refer to this Agreement, and
will be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 14.3, and will be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by confirmed facsimile or a
reputable courier service, or (b) five (5) Business Days after mailing, if
mailed by first class certified or registered airmail, postage prepaid, return
receipt requested.

 

If to Licensor:

Windtree Therapeutics, Inc.

2600 Kelly Rd., Suite 100

Warrington, PA 18976

 

Attn:  Legal Department

 

Fax:    215-488-9557

   

With copies to (which will not constitute notice):

 

 

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312

 

Attn:   Timothy C. Atkins

 

Fax:    610-640-7835

 

-57-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

If to Licensee:

Lee’s Pharmaceutical (HK) Ltd.

Unit 110-111, Bio-Informatics Centre

No. 2 Science Park West Avenue

Hong Kong Science Park

Shatin, Hong Kong

 

Attn:  CEO

 

Fax:   +852 2314 1708

 

 

14.4.     No Strict Construction; Interpretation; Headings. The language in this
Agreement is to be construed in all cases according to its fair meaning. Except
where the context otherwise requires, wherever used, the singular includes the
plural, the plural the singular, and the use of any gender applies to all
genders. The word “or” is used in the disjunctive sense and the word “and” is
used in the conjunctive sense. The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement. The terms “including,” “include,” or “includes” mean
including, without limiting the generality of any description preceding such
term. Unless the context requires otherwise, (i) any definition of or reference
to any agreement, instrument or other document will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (ii) any
reference to any Laws will be construed as referring to such Laws as from time
to time are enacted, repealed or amended, (iii) any reference to any person will
be construed to include the person’s successors and permitted assigns, (iv) the
words “herein”, “hereof,” and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (v) any reference to the words “mutually agree” or “mutual
written agreement” will not impose any obligation on either Party to agree to
any terms relating thereto or to engage in discussions relating to such terms
except as such Party may determine in such Party’s sole discretion, (vi) all
references to Sections, Exhibits or Schedules will be construed to refer to
Sections, Exhibits and Schedules to this Agreement, (vii) the word “days” means
calendar days unless otherwise specified, and (viii) the words “copy” and
“copies” and words of similar import when used in this Agreement include, to the
extent available, electronic copies, files or databases containing the
information, files, items, documents or materials to which such words apply. The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section. Each
Party represents that it has been represented by legal counsel in connection
with this Agreement and acknowledges that it has participated in the drafting
hereof. In interpreting and applying the terms and provisions of this Agreement,
the Parties agree that no presumption will apply against the Party which drafted
such terms and provisions.

 

-58-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

14.5.     Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment without the other Party’s
consent to its Affiliates or to a Third Party successor to all or substantially
all of the business of such Party to which this Agreement relates (such Third
Party, an “Acquiror”), whether in a merger, sale of stock, sale of assets or
other transaction. Any successor or assignee of rights or obligations permitted
hereunder will, in a writing to the other Party, expressly assume performance of
such rights or obligations. The Licensor Technology, in the case of Licensor as
assignor or transferor, or the Licensee Technology, in the case of Licensee as
assignor or transferor, excludes any Patents and Information Controlled by any
Acquiror (or any Affiliate thereof, but excluding a Party as a result of such
transaction). Any permitted assignment will be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 14.5 is null, void and of no legal
effect.

 

14.6.     Performance by Affiliates. Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates. Each Party
hereby guarantees the performance by its Affiliates of such Party’s obligations
under this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement is a
breach by such Party, and the other Party may proceed directly against such
Party without any obligation to first proceed against such Party’s Affiliate.

 

14.7.     Further Assurances and Actions. Each Party, upon the request of the
other Party, whether before or after the Effective Date and without further
consideration, will do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged or delivered all such further acts, deeds, documents,
assignments, transfers, conveyances, powers of attorney, instruments and
assurances as may be reasonably necessary to effect complete consummation of the
transactions contemplated by this Agreement, and to do all such other acts, as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement. The Parties agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary to consummate or implement expeditiously the
transactions contemplated by this Agreement.

 

14.8.     Severability. Each of the provisions contained in this Agreement will
be severable, and the unenforceability of one will not affect the enforceability
of any others or of the remainder of this Agreement. If any one or more of the
provisions of this Agreement, or the application thereof in any circumstances,
is held to be invalid, illegal or unenforceable in any respect for any reason,
the Parties shall negotiate in good faith with a view to the substitution
therefor of a suitable and equitable solution to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid provision;
provided, however, that the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions of this
Agreement will not be in any way impaired thereby, it being intended that all of
the rights and privileges of the Parties will be enforceable to the fullest
extent permitted by Law.

 

-59-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

14.9.     No Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver will be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. The waiver, delay
or the failure of any Party to enforce or exercise any term, condition or part
of this Agreement at any time or in any one or more instances will not be deemed
to be or construed as a waiver of the same or any other term, condition or part,
nor will it forfeit any rights, power or privilege to future enforcement
thereof. No single or partial exercise of any right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by Laws, (a) no claim or right arising out of this Agreement or any of the
documents referred to in this Agreement can be discharged by one Party, in whole
or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by the other Party; (b) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of that Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement. Except as expressly
set forth in this Agreement, all rights and remedies available to a Party,
whether under this Agreement or afforded by Laws or otherwise, will be
cumulative and not in the alternative to any other rights or remedies that may
be available to such Party.

 

14.10.     Relationship of the Parties. Neither Party will have any
responsibility for the hiring, termination or compensation of the other Party’s
employees or for any employee benefits of such employee. No employee or
representative of a Party will have any authority to bind or obligate the other
Party for any sum or in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without said Party’s written
approval. For all purposes, and notwithstanding any other provision of this
Agreement to the contrary, Licensor’s legal relationship to Licensee under this
Agreement will be that of independent contractor. This Agreement is not a
partnership agreement. Nothing in this Agreement will be construed to establish
a relationship of partners or joint venturers between the Parties. The
relationship between Licensee and Licensor does not constitute a partnership,
joint venture, or agency. Neither Licensee nor Licensor shall make any
statements, representations, or commitments of any kind, or take any action that
is binding on the other, without the prior written consent of the other Party.

 

14.11.     Independent Contractors. Each Party shall act solely as an
independent contractor, and nothing in this Agreement gives either Party the
power or authority to act for, bind or commit the other Party in any way.
Nothing in this Agreement creates the relationship of partners, principal and
agent, or joint-venture partners as between the Parties.

 

14.12.     English Language. This Agreement was prepared in the English
language, which language shall govern the interpretation of, and any dispute
regarding, the terms of this Agreement. Any formal notices referred to in this
Agreement, plans and clinical trial, safety and related summary reports of any
committee, and any progress and sales reports will, in each case be written in
the English language.

 

14.13.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original, but all of which together constitute
one and the same instrument. Each Party may execute this Agreement by facsimile
transmission or in Adobe™ Portable Document Format (“PDF”) sent by electronic
mail. In addition, facsimile or PDF signatures of authorized signatories of any
Party will be deemed to be original signatures and will be valid and binding,
and delivery of a facsimile or PDF signature by any Party will constitute due
execution and delivery of this Agreement.

 

-60-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

14.14.     Schedules. The disclosure of any matter in any Section of or on any
Schedule to this Agreement will only be deemed to be a disclosure for the
Section or subsection of this Agreement to which it corresponds in number,
unless the applicability of such Schedule to any other Section is readily
apparent. The disclosure of any matter in any Schedule to this Agreement will
expressly not be deemed to (a) constitute an admission by either Party hereto,
or (b) imply that any such matter is material for purposes of this Agreement.

 

14.15.     Non-Solicitation of Employees. During the Term, neither Party may,
directly or indirectly, recruit or solicit any employee of the other Party who
became known to the other Party through contact or interactions for negotiating
or performing this Agreement, without the prior written consent of the other
Party. For purposes of the foregoing, “recruit” or “solicit” shall exclude:
(a) circumstances where an employee of a Party initiates contact with the other
Party solely on its own with regard to possible employment without being
encouraged, suggested or otherwise induced to make such contact by the other
Party; or (b) general solicitations of employment not specifically targeted at
employees of a Party, including responses to general advertisements.

 

14.16.     Expenses. Each Party will bear its own direct and indirect expenses
incurred in connection with the negotiation and preparation of this Agreement
and, except as set forth in this Agreement, the performance of the obligations
contemplated hereby.

 

14.17.     Registration of Agreement. Licensee shall take all reasonable and
necessary steps to register this Agreement in any country where such
registration is required to permit the transfer of funds and/or payment of
royalties to Licensor hereunder or is otherwise required by a Governmental
Authority or Laws of such country to effectuate or carry out this Agreement.
Notwithstanding anything contained in this Agreement to the contrary, Licensee
shall not be relieved of any of its obligations under this Agreement by any
failure to register this Agreement in any country, and, specifically, Licensee
shall not be relieved of its obligation to make any payment due to Licensor
hereunder where such payment is blocked due to any failure to register this
Agreement.

 

ARTICLE 15

MANUFACTURING

 

15.1.     Non-Aerosolized Products. Pursuant to the rights granted under Section
2.1(b), Licensee shall manufacture the Surfaxin Product, Surfaxin LS and other
Non-Aerosolized Products in the Licensed Territory. Licensor shall provide
sourcing for active pharmaceutical ingredients, including the Drug, to be used
in the manufacture of the Surfaxin Product, Surfaxin LS and other
Non-Aerosolized Products in the Licensed Territory pursuant to the terms of a
written supply agreement (if Licensee desires to obtain such active
pharmaceutical ingredients from Licensor). In such a case, the transfer price
for such active pharmaceutical ingredients, including the Drug, shall correspond
to Licensor [***] Licensee shall maintain standards no less rigorous than those
required by FDA in connection with its manufacture of the Surfaxin Product,
Surfaxin LS and other Non-Aerosolized Products. Licensor will provide the
necessary support to Licensee in the selection, contracting and certification of
approved (pursuant to Section 2.1(c)) third party manufacturers, if any, for the
manufacture of the Drug, the Surfaxin Product, Surfaxin LS and other
Non-Aerosolized Products, as the case may be, in the Licensed Territory.

 

-61-

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

15.2.     Aerosolized Products. Licensor shall manufacture or cause to be
manufactured Drug and Device components of Aerosurf and other Aerosolized
Products in the Licensor Territory and supply Aerosurf and such components and
other Aerosolized Products to Licensee during the Term pursuant to the terms of
a written supply agreement at a transfer price equal to Licensor’s [***]

 

15.3.     Technology Transfer and Supply. Promptly after the Effective Date,
Licensor shall commence a technology transfer to Licensee of the manufacturing
process for the Surfaxin Product, Surfaxin LS and other Non-Aerosolized
Products, such technology transfer to be completed no later than [***] after the
Effective Date. The Parties shall negotiate the terms of an appropriate
technology transfer agreement within [***] after the Effective Date which, among
other things, identifies the roles and responsibilities of the Parties necessary
to accomplish such technology transfer. Upon the successful completion of such
technology transfer and upon Licensor’s written request, the Parties shall enter
into a supply agreement providing for the supply of Surfaxin Product and
Surfaxin LS and other Non-Aerosolized Products by Licensee to Licensor, for use
by or on behalf of Licensor of such Surfaxin Product and Surfaxin LS and other
Non-Aerosolized Products outside the Licensed Territory.

 

15.4.     Timing. The supply agreements described in Sections 15.1 and 15.2
shall be entered into between the Parties, subject to the terms and conditions
set forth in this Article 15 and elsewhere in this Agreement, within [***] after
the Effective Date. The technology transfer agreement described in Section 15.3
shall be entered into between the Parties, subject to the terms and conditions
set forth in this Article 15 and elsewhere in this Agreement, within [***] from
the Effective Date. Additionally, the supply agreement described in the last
paragraph of Section 15.3 shall be entered into between the Parties, subject to
the terms and conditions set forth in this Article 15 and elsewhere in this
Agreement, within [***] after Licensor’s written request under Section 15.3.

 

15.5.     Manufacturing Option for Device. Notwithstanding any other provision
of this Agreement to the contrary, Licensor hereby grants to Licensee an option,
exercisable in Licensee’s sole discretion, to manufacture and assemble the
Device in and for the Licensed Territory (the “Device Manufacturing Option”).
The Device Manufacturing Option shall be exercisable by Licensee for a period of
[***] beginning upon Licensor’s completion of a final, successful Phase 3 Study
in respect of Aerosurf for the prevention and/or treatment of RDS and Licensee’s
completion of such other Development obligations as may be required by the
Regulatory Authority in the PRC in respect of Aerosurf. [***] Licensee may
exercise the Device Manufacturing Option by notifying Licensor in writing of
Licensee’s intent to exercise the Device Manufacturing Option. Within thirty
(30) days of Licensor’s receipt of such notice, the Parties will enter into good
faith discussions to reach definitive agreements as to a manufacturing plan and
any amendments to this Agreement as may be required to enable the provision by
Licensor to Licensee of such rights and information, including technology
transfer, as are necessary for Licensee to manufacture the Device in and for the
Licensed Territory with all related costs to be borne by Licensee. Such
manufacturing plan shall be submitted to the JSC for its review and approval.

 

[remainder of this page intentionally left blank]

 

 

-62-

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the Effective Date.

 

WINDTREE THERAPEUTICS, INC.
 

LEE’S PHARMACEUTICAL (HK) LTD.

   

By: /s/ Craig Fraser                    

By: /s/Benjamin Li, Ph.D

Name: Craig Fraser

Name: Benjamin Li, Ph.D

Title:   President and Chief Executive Officer

Title:   Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]

 

exhibit a

 

licensed marks

 

 

Trademark

Registration No.

Class /Goods

Country

[***]

[***]

[***]

[***]

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

LICENSOR PATENTS

 

 

1.1 AEROSURF® Aerosol Delivery System Portfolio (licensed from PHILIP MORRIS
PRODUCTS S.A. (PMPSA))

 

Ref #

Application No

Patent No.

Filing Date

Issue

Date

Expiration Date

Title

Status

Country

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

1.2 KL4 Pulmonary Surfactant Portfolio (AEROSURF and SURFAXIN LS)

 

Ref. #

Program

Application

Serial No./

Patent No.

Filing Date/

Expiration

Date

Title

Status

Country

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 